Exhibit 10.1

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

COLLABORATION AND LICENSE AGREEMENT

BETWEEN

TRIUS THERAPEUTICS, INC.

AND

BAYER PHARMA AG

July 26, 2011



--------------------------------------------------------------------------------

Table of Contents

 

              Page  

1.    

 

DEFINITIONS

     1   

2.

 

LICENSE GRANTS

     10     

2.1

   Exclusive License      10     

2.2

   Non-Exclusive Manufacturing License for Trius Territory      10     

2.3

   Sublicenses      11     

2.4

   Trius Reserved Rights      11     

2.5

   Negative Covenants; License Exclusions      11     

2.6

   [...***...]      11     

2.7

   License Grant-Back to Trius      12     

2.8

   No Implied Licenses      12   

3.

 

GOVERNANCE

     12     

3.1

   Joint Steering Committee      12     

3.2

   Operating Teams      15   

4.

 

DEVELOPMENT, COMMERCIALIZATION AND SUPPLY

     15     

4.1

   Development      15     

4.2

   Costs of Conducting Global Development Plan      19     

4.3

   Diligence      20     

4.4

   Technology Transfer; Exchange of Information      20     

4.5

   Regulatory and HTA      21     

4.6

   Use of Subcontractors      23     

4.7

   Cooperation      24     

4.8

   Commercialization      24     

4.9

   Manufacturing and Supply      24   

5.

 

FEES AND PAYMENTS

     25     

5.1

   Upfront Fee      25     

5.2

   Milestone Payments      25     

5.3

   Royalties      26     

5.4

   Existing Third Party Payment Obligations      27     

5.5

   Third Party Intellectual Property Rights      27   

 

   -i-    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

6.    

 

PAYMENT; RECORDS; AUDITS

     27     

6.1

   Payment; Reports      27     

6.2

   Invoicing      27     

6.3

   Exchange Rate; Manner and Place of Payment      28     

6.4

   Income Tax Withholding and Value Added Tax      28     

6.5

   Audits      29     

6.6

   Late Payments      29   

7.

 

INTELLECTUAL PROPERTY

     30     

7.1

   Ownership of Inventions      30     

7.2

   Patent Prosecution and Maintenance      30     

7.3

   Cooperation of the Parties      32     

7.4

   Infringement by Third Parties      32     

7.5

   Infringement of Third Party Rights      34     

7.6

   Trademarks      34   

8.

 

REPRESENTATIONS AND WARRANTIES

     35     

8.1

   Mutual Representations and Warranties      35     

8.2

   Trius Representations and Warranties      36     

8.3

   Disclaimer      37     

8.4

   Limitation of Liability      37   

9.

 

CONFIDENTIALITY

     38     

9.1

   Confidential Information      38     

9.2

   Exceptions      38     

9.3

   Authorized Disclosure      38     

9.4

   Confidentiality of this Agreement      39     

9.5

   Public Announcements      39     

9.6

   Publication      40     

9.7

   Prior Non-Disclosure Agreements      40   

10.

 

TERM AND TERMINATION

     40     

10.1

   Term      40     

10.2

   Termination      41   

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

               Page     

10.3

   Effect of Expiration or Termination      42      

10.4

   Accrued Obligations; Survival      43      

10.5

   Rights Upon Bankruptcy      44   

11.    

  

INDEMNIFICATION

     44      

11.1

   Indemnification by Bayer      44      

11.2

   Indemnification by Trius      44      

11.3

   Procedure      45      

11.4

   Insurance      45   

12.

  

DISPUTE RESOLUTION

     45      

12.1

   Dispute Resolution      45      

12.2

   Arbitration      45      

12.3

   Court Actions      47   

13.

  

MISCELLANEOUS

     47      

13.1

   Standstill      47      

13.2

   Governing Law      48      

13.3

   Entire Agreement; Amendment      48      

13.4

   Relationship Between the Parties      48      

13.5

   Non-Waiver      48      

13.6

   Assignment      48      

13.7

   No Third Party Beneficiaries      49      

13.8

   Severability      49      

13.9

   Notices      49      

13.10

   Force Majeure      50      

13.11

   Interpretation      50      

13.12

   Counterparts      51   

 

-iii-



--------------------------------------------------------------------------------

COLLABORATION AND LICENSE AGREEMENT

THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) is entered into as of
July 26, 2011 (the “Effective Date”), by and between TRIUS THERAPEUTICS, INC., a
corporation organized under the laws of the State of Delaware, USA (“Trius”),
having an address of 6310 Nancy Ridge Drive, Suite 105, San Diego, CA 92121,
USA, and BAYER PHARMA AG, a company organized under the laws of Germany
(“Bayer”), having its principal offices at Muellerstraße 178, D-13353 Berlin,
Germany.

RECITALS

WHEREAS, Trius owns or has licensed certain patent rights, know-how and other
intellectual property relating to torezolid phosphate, or TR-701, and is
developing TR-701 for the treatment or prevention of acute bacterial skin and
skin structure infections and other gram-positive bacterial infections;

WHEREAS, Bayer is engaged in the research, development and commercialization of
pharmaceutical products;

WHEREAS, Bayer desires to obtain from Trius, and Trius is willing to grant to
Bayer, an exclusive license to develop and commercialize Product in the Field in
the Bayer Territory (each as hereinafter defined), on the terms and subject to
the conditions set forth in this Agreement;

WHEREAS, Trius is conducting, and plans to conduct in the future, Phase 3 Trials
(defined below) and such other development activities with respect to Product as
are necessary to complete and submit to the U.S. Food and Drug Administration a
New Drug Application for Product in the United States of America for the Core
Indications (defined below); and

WHEREAS, U.S. Food and Drug Administration approval of a New Drug Application
for Product is or may be necessary for registration of Product in countries of
the Bayer Territory, and, accordingly, the parties desire to collaborate in
those development and registration activities with respect to Product in the
United States of America as are necessary for registration of Product in
countries of the Bayer Territory, in each case, on the terms and subject to the
conditions set forth in this Agreement.

AGREEMENT

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1. DEFINITIONS

1.1 “ABSSSI” shall mean acute bacterial skin and skin structure infections (or
the equivalent indication in any regulatory jurisdiction in the Bayer
Territory).

1.2 “Additional Indication” shall mean any indication in the Field, other than
the Core Indications.

 

1.



--------------------------------------------------------------------------------

1.3 “Affiliate” shall mean any company or entity controlled by, controlling, or
under common control with a party hereto. For the purpose of this definition, a
business entity shall be deemed to “control” another business entity, if it
(i) owns directly or indirectly, more than 50% of the outstanding voting
securities, capital stock, or other comparable equity or ownership interest of
such business entity having the power to vote on or direct the affairs of such
business entity, as applicable (or such lesser percentage which is the maximum
allowed to be owned by a foreign corporation in a particular jurisdiction), or
(ii) possesses, directly or indirectly, the power to direct or cause the
direction of the policies and management of such business entity, as applicable,
whether by the ownership of stock, by contract or otherwise.

1.4 “Bacteremia” shall mean infectious endocarditis and/or bacteremia (or, in
each case, the equivalent indication in any regulatory jurisdiction in the Bayer
Territory).

1.5 “Bayer Development Plan” shall have the meaning set forth in Section 4.1(c).

1.6 “Bayer Domain Names” shall mean any domain name identical or similar with
the Bayer Product Marks under any ccTLD (country code Top Level Domain) and gTLD
(generic Top Level Domain) address area.

1.7 “Bayer FTE Rate” shall mean the rate for each FTE per year in such country
or region as set out in Exhibit A hereto. Bayer shall adjust the relevant Bayer
FTE Rate for each calendar year commencing with the year 2012 to reflect any
year-to-year increase in the consumer price index applicable to the respective
country or region (“Country CPI” – based on a cumulative index of Country CPI
numbers starting on the Effective Date to the date of the calculation of the
relevant Bayer FTE Rate). Bayer shall notify Trius of any adjustment of any of
the Bayer FTE Rates for any year on or before December 1 of the preceding year.

1.8 “Bayer Global Development Costs” shall mean: (i) all internal costs,
calculated on the basis of the Bayer FTE Rate, incurred by Bayer in conducting
Global Development Plan activities contracted to Bayer pursuant to
Section 4.1(b)(i) or 4.1(b)(ii); and (ii) all reasonable amounts paid by Bayer
to Third Parties for JSC-approved subcontracting of such Global Development Plan
activities contracted to Bayer, not to exceed the maximum amounts approved by
the JSC pursuant to Section 4.1(b)(i) or 4.1(b)(ii).

1.9 “Bayer Invention” shall mean any Invention made solely by one or more
employees or contractors of Bayer and/or its Affiliates.

1.10 “Bayer Know-How” shall mean all Information that: (a) is generated or
acquired by or on behalf of Bayer, its Affiliates and Sublicensees during the
Term pursuant to this Agreement in developing, obtaining or maintaining
Regulatory Approval for, manufacturing or commercializing Compound or Product
and thus comes within the Control of Bayer and/or its Affiliates; or (b) is
otherwise Controlled by Bayer and/or its Affiliates during the Term and is used
by Bayer or its Affiliate or Sublicensee in developing, obtaining or maintaining
Regulatory Approval for, manufacturing or commercializing Compound or Product in
the Field. For the avoidance of doubt, Bayer Know-How excludes Information
regarding technologies that Bayer (or its Affiliate or Sublicensee) does not
actually use in developing, obtaining or maintaining Regulatory Approval for,
manufacturing or commercializing Compound or Product.

 

2.



--------------------------------------------------------------------------------

1.11 “Bayer Patents” shall mean all Patents Controlled by Bayer and/or its
Affiliates as of the Effective Date or during the Term that generally or
specifically claim or cover Bayer Know-How. For the avoidance of doubt, Bayer
Patents exclude Patents claiming or covering technologies that Bayer (or its
Affiliate or Sublicensee) does not actually use in developing, obtaining or
maintaining Regulatory Approval for, manufacturing or commercializing Compound
or Product.

1.12 “Bayer Product Marks” shall mean any trademark Controlled by Bayer and used
in connection with the marketing and sale or distribution of the Product in the
Bayer Territory.

1.13 “Bayer Technology” shall mean the Bayer Know-How and Bayer Patents.

1.14 “Bayer Territory” shall mean the countries set forth on Exhibit B.

1.15 “Business Day” shall mean a day other than a Saturday, Sunday or any day on
which commercial banks located in San Diego, California, Leverkusen, Germany,
and/or Berlin, Germany, are authorized or obligated by law to be closed.

1.16 “CCDS” shall have the meaning provided in Section 4.5(a).

1.17 “C.F.R.” shall mean the United States Code of Federal Regulations.

1.18 “cGCP” shall mean current good clinical practices, as set forth in 21
C.F.R. Parts 50, 54, 56, 312 and 314 and as interpreted by relevant ICH
guidelines; in each case, as amended from time to time.

1.19 “cGLP” shall mean current good laboratory practices, as set forth in 21
C.F.R. Part 58 and as interpreted by relevant ICH guidelines; in each case, as
amended from time to time.

1.20 “cGMP” shall mean the current good manufacturing practices and standards
for the production of drugs and finished pharmaceuticals, as set forth in 21
C.F.R. Parts 210 and 211 and as interpreted by relevant ICH guidelines; in each
case, as amended from time to time.

1.21 “Clinical Material Cost” shall mean, with respect to Product or comparator
drug for use in Global Development Plan activities or Bayer Development Plan
activities, as applicable, reasonable and documented internal and external costs
and expenses incurred by Trius or for its account on or after the Effective Date
that are attributable to the purchase and blinding of comparator drug, and the
packaging, labeling, shipping, importation and storage of Product and/or
comparator drug, calculated in accordance with U.S. GAAP, consistently applied.
For clarification, Clinical Material Cost excludes any and all costs included in
Enabling Study Costs.

1.22 “CMC” shall mean chemistry, manufacturing and controls information.

1.23 “Commercially Reasonable Efforts” shall mean with respect to any obligation
of the parties under this Agreement to perform any specified activity in
connection with the

 

3.



--------------------------------------------------------------------------------

development, registration, manufacture or commercialization of Compound and
Product or otherwise, the level of efforts that a pharmaceutical company of
similar size and situation in the exercise of its reasonable business judgment
would commonly devote to compounds or products of similar market potential,
resulting from their own research efforts, at a similar stage in development or
product life taking into account issues of patent coverage, measures of relative
safety and efficacy, Product profile, the competitiveness of the marketplace,
the proprietary position of the Product, the regulatory structure involved, the
relative profitability of the Product, and other relevant factors, including
without limitation, comparative technical, legal, scientific, and/or medical
factors.

1.24 […***…]

1.25 “Compound” shall mean: (a) torezolid, also known as TR-700, (b) Trius’
proprietary second-generation oxazolidinone, torezolid phosphate, also known as
TR-701; or (c) any other oxazolidinone derivative, the composition of matter,
manufacture, use, importation, sale or offer for sale of which is within the
scope of the patent(s) and/or patent application(s) listed in Exhibit C hereto.

1.26 “Confidential Information” shall have the meaning provided in Section 9.1.

1.27 “Control” shall mean, with respect to any Information, Patents or other
intellectual property rights, possession by a party of the right, power and
authority (whether by ownership, license or otherwise) to grant access to, to
grant use of, or to grant a license or a sublicense to such Information, Patents
or intellectual property rights without violating the terms of any agreement or
other arrangement with any Third Party.

1.28 “Core Indications” shall mean ABSSSI and Pneumonia.

1.29 “Cost of Goods Sold” or “COGS” shall mean, solely with respect to Product
for commercial distribution: (i) in the case of bulk Compound or bulk or
finished Product supplied by a Third Party, payments made by a party to such
Third Party for such Compound or Product, plus reasonable internal (calculated
at the Trius FTE Rate or Bayer FTE Rate(s), as applicable) and external costs
and expenses of quality assurance, quality control and transportation of such
Compound or Product; or (ii) in the case of bulk Compound or bulk or finished
Product manufactured by a party or its Affiliate, such party’s or its
Affiliate’s documented cost of goods sold, defined and calculated in accordance
with U.S. GAAP or IFRS (as applicable), consistently applied, of Product shipped
in either bulk or finished form (as applicable). These costs include:

(a) standard unit cost of Product, consisting of direct materials, direct labor,
and production overhead directly attributable to Product, at standard.
Production overhead means a party’s internal allocation, based on direct project
headcount or other generally accepted activity based accounting methods, of
indirect overhead costs associated with such party’s (or its operating
unit’s(s’), as applicable) manufacture, formulation, filling, packaging,
inspection, labeling, testing, release and shipping of Product. For
clarification, Exhibit G (Definition of

 

   4.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

Cost of Goods) attached hereto provides additional detail regarding the
calculation of “standard unit cost” for Product supplied by or on behalf of
Trius; and

(b) cost variances, consisting of direct materials variances, including material
usage variances and purchase price variances, direct labor variances, and
production overhead variances, including variable and fixed production overhead
spending variances.

For clarification, COGS shall exclude costs and charges related to or caused by
(1) unused manufacturing capacity, (2) amortization of property, plant, and
equipment not specifically related to manufacturing of Product and
(3) allocation of general corporate overhead. All defined and undefined terms
used in this definition will be construed in accordance with, U.S. GAAP or IFRS,
as applicable, consistently applied throughout the organization of a party or
its Affiliate, and consistent with generally accepted methods for activity-based
accounting.

1.30 “CPP” shall have the meaning provided in Section 4.1(b)(i) below.

1.31 “Current Formulations” shall mean the oral and intravenous formulations of
Product to be evaluated in the Trius Clinical Protocol No. TR701-113 referred to
in Section 1.76 below.

1.32 “Data” shall mean any and all results of research, preclinical studies,
including in vitro and in vivo studies, clinical trials and other testing of any
Compound or Product conducted by or on behalf of a party either before or during
the Term, and any and all other data generated by or on behalf of a party
related to the development, manufacture or commercialization of any Compound or
Product, including biological, chemical, pharmacological, toxicological,
pharmacokinetic, clinical, CMC, analytical, quality control, and other data,
results and descriptions.

1.33 “Dong-A” shall mean Dong-A Pharmaceutical Co., Ltd., a company organized
under the laws of Korea, having an address of 252, Yongdu-dong, Dongdaemun-ku,
Seoul 130-708, Korea, or its successors in interest.

1.34 “Dong-A Agreement” shall mean that certain License Agreement relating to
Compound between Trius (f/k/a Rx3 Pharmaceuticals, Inc.) and Dong-A dated as of
January 31, 2007, as amended.

1.35 “EMA” shall mean the European Medicines Agency, or any successor agency
thereto in the European Union.

1.36 “Enabling Studies” shall mean the non-clinical studies, Phase 1 Trials and
CMC work contemplated by the Global Development Plan.

1.37 “Enabling Study Costs” shall mean the internal and external costs and
expenses incurred by Trius or for its account on or after the Effective Date
that are attributable to the performance of Enabling Studies pursuant to the
Global Development Plan. Enabling Study Costs shall include the following, in
each case to the extent attributable to Enabling Studies: (i) […***…]

 

   5.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

[…***…]; and (ii) […***…].

1.38 “Exclusive License” shall have the meaning provided in Section 2.1.

1.39 “FDA” shall mean the United States Food and Drug Administration, or any
successor agency thereto in the U.S.

1.40 “Field” shall mean the treatment and/or prevention of any disease or
disorder.

1.41 “First Commercial Sale” shall mean, with respect to any Product, the first
sale by Bayer, an Affiliate or Sublicensee for end use or consumption of such
Product in a country after the governing Regulatory Authority of such country
has granted Regulatory Approval. Furthermore, sales of Product for compassionate
use, named patient use, clinical trial purposes or other similar uses will not
constitute a First Commercial Sale.

1.42 “FTE” shall mean the equivalent of a full-time employee’s work time over a
12-month period (including normal vacations, sick days and holidays), expressed
as a total number of labor hours per year, which, in the case of either party,
shall be the number used by such party throughout its accounting system.

1.43 “Generic Version” shall mean, with respect to a Product containing a
particular Compound being sold by Bayer, its Affiliate and/or a Sublicensee in a
country, a product sold by a Third Party (excluding a Sublicensee) that:
(a) contains such Compound; and (b) has received marketing approval from the
Regulatory Authority in such country by reference to Bayer’s, its Affiliate’s or
a Sublicensee’s Regulatory Approval for such Product in such country.

1.44 “Global Development Costs” shall mean Trius Global Development Costs and/or
Bayer Global Development Costs, as applicable.

1.45 “Global Development Plan” shall have the meaning provided in
Section 4.1(b)(i).

1.46 “Global Trial” shall mean any clinical trial (excluding any Phase 1 Trial)
of a Product, which is described in the Global Development Plan, including,
without limitation, the Trius 113 Trial.

1.47 “HTA Authority” shall mean any country, federal, supranational, state or
local health technology assessment agency, department, bureau or other
governmental authority in any country or other jurisdiction.

1.48 “ICH” shall mean the International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

 

   6.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

1.49 “Information” shall mean all tangible and intangible (a) information,
techniques, technology, practices, trade secrets, inventions (whether patentable
or not), methods (including any analytical methods and other quality control and
assurance methods), processes, procedures, knowledge, know-how, skill,
experience, Data, results (including pharmacological, toxicological and clinical
test data and results), analytical and quality control data, results or
descriptions, software and algorithms and (b) compositions of matter, cells,
cell lines, assays, animal models and physical, biological or chemical material.

1.50 “Invention” shall mean any invention, whether or not patentable, made in
the course and as a result of the conduct of the activities expressly
contemplated by this Agreement.

1.51 “Joint Invention” shall mean any Invention made jointly by one or more
employees or contractors of Trius and one or more employees or contractors of
Bayer.

1.52 “Joint Patents” shall mean all Patents that claim a Joint Invention.

1.53 “JPT” shall have the meaning provided in Section 3.2.

1.54 “JSC” shall have the meaning provided in Section 3.1.

1.55 “License” shall have the meaning provided in Section 2.2.

1.56 “Major Bayer Market” shall mean any of […***…].

1.57 “Manufacturing License” shall have the meaning provided in Section 2.2.

1.58 “NDA” shall mean (a) a New Drug Application, as more fully defined in
21 C.F.R. 314.5 et seq., and all amendments and supplements thereto, or (b) the
equivalent application filed with any equivalent Regulatory Authority outside
the U.S., and all amendments and supplements thereto.

1.59 “Net Sales” shall mean the gross amounts received by Bayer, its Affiliates
and its direct and indirect Sublicensees through all tiers of sublicense for
sales of Products to Third Parties that are not Affiliates or Sublicensees of
the selling party (provided that if such Affiliates or Sublicensees of the
selling party are the end users of such Products, the amount billed therefor
shall be deemed to be the amount that would be billed to a Third Party end user
in an arm’s length transaction and such amount shall be added to the Net Sales);
less the following items, as allocable to such Product: (i) trade discounts,
credits or allowances; (ii) credits or allowances additionally granted upon
returns, rejections or recalls; (iii) freight, shipping and insurance charges;
(iv) taxes, duties or other governmental tariffs, other than income taxes; and
(v) government mandated rebates.

1.60 “Operating Team” shall mean the JPT or any potential sub-team such as, for
example, a joint commercial sub-team or a joint manufacturing committee.

1.61 […***…]

 

   7.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

1.62 “Patents” shall mean patents and patent applications, including provisional
applications, continuations, continuations-in-part, continued prosecution
applications, divisions, substitutions, reissues, additions, renewals,
reexaminations, extensions, term restorations, confirmations, registrations,
revalidations, revisions, priority rights, requests for continued examination
and supplementary protection certificates granted in relation thereto, as well
as utility models, innovation patents, petty patents, patents of addition,
inventor’s certificates, and equivalents in any country or jurisdiction.

1.63 “Phase 1 Trial” shall mean a human clinical trial that would satisfy the
requirements for a Phase 1 study as defined in either 21 C.F.R. § 312.21(a) (or
its successor regulation).

1.64 “Phase 3 Trial” shall mean a human clinical trial that would satisfy the
requirements for a Phase 3 study as defined in either 21 C.F.R. § 312.21(c) (or
its successor regulation) or in the ICH E8 Guideline (or its successor
regulation), or an equivalent registration trial in the Bayer Territory.

1.65 “Pneumonia” shall mean hospital-acquired pneumonia and/or
ventilator-acquired pneumonia (or, in each case, the equivalent indication in
any regulatory jurisdiction in the Bayer Territory).

1.66 “Product” shall mean any pharmaceutical product that contains Compound
[…***…] all formulations and line extensions thereof.

1.67 “Product Marks” shall mean any Bayer Product Marks and/or Trius Product
Marks controlled and used by the parties in connection with the marketing and
sale or distribution of the Product in their respective Territories.

1.68 “Regulatory Approval” shall mean any and all approvals (including price and
reimbursement approvals, if required), licenses, registrations, or
authorizations of any Regulatory Authority in any country or other jurisdiction
that are necessary to market and sell Product in the Field in such country or
jurisdiction.

1.69 “Regulatory Authority” shall mean any country, federal, supranational,
state or local regulatory agency, department, bureau or other governmental or
regulatory authority having the administrative authority to regulate the
development or marketing of pharmaceutical products in any country or other
jurisdiction.

1.70 “Royalty Term” shall mean, in the case of any Product, in any country, on a
Product-by-Product and country-by-country basis, the period of time commencing
on the First Commercial Sale of such Product in such country and ending upon the
latest of: (a) […***…] years after the date of First Commercial Sale of such
Product in such country; (b) expiration of any data or other regulatory
exclusivity period for such Product in such country; and (c) expiration of the
last-to-expire Valid Claim of […***…].

 

   8.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

1.71 “SFDA” shall mean China’s State Food and Drug Administration, or any
successor agency thereto in China.

1.72 “Sublicensee” shall mean any Third Party to whom Bayer or its Affiliate has
directly or indirectly granted a sublicense under all or any portion of the
License.

1.73 “Term” shall have the meaning provided in Section 10.1.

1.74 “Third Party” shall mean any entity other than Trius or Bayer or an
Affiliate of Trius or Bayer.

1.75 “Trius 112 Trial” shall mean the Phase 3 Trial described in Trius Clinical
Protocol No. TR701-112, entitled “A Phase 3 Randomized, Double-Blind,
Multicenter Study Comparing the Efficacy and Safety of 6-Day Oral TR-701 FA and
10-Day Oral Linezolid for the Treatment of Acute Bacterial Skin and Skin
Structure Infections,” which is ongoing as of the Effective Date.

1.76 “Trius 113 Trial” shall mean the Phase 3 Trial described in Trius Clinical
Protocol No. TR701-113, entitled “A Phase 3 Randomized, Double-Blind,
Multicenter Study Comparing the Efficacy and Safety of Intravenous to Oral 6-Day
TR701 Free Acid and Intravenous to Oral 10-Day Linezolid for the Treatment of
Acute Bacterial Skin and Skin Structure Infections,” which is proposed to be
conducted after the Effective Date.

1.77 “Trius Domain Names” shall mean any domain name identical or similar with
the Trius Product Marks under any ccTLD (country code Top Level Domain) and gTLD
(generic Top Level Domain) address area.

1.78 “Trius FTE Rate” shall mean the rate of […***…] for each FTE per year.
Trius shall adjust the Trius FTE Rate for each calendar year commencing with the
year 2012 to reflect any year-to-year increase in the Consumer Price Index for
the San Diego Region (“CPI” – based on a cumulative index of CPI numbers
starting on the Effective Date to the date of the calculation of such Trius FTE
Rate). Trius shall notify Bayer of any adjustment of the Trius FTE Rate for any
year on or before December 1 of the preceding year.

1.79 “Trius Global Development Costs” shall mean the internal and external costs
and expenses incurred by Trius or for its account on or after the Effective Date
that are attributable to the performance of Global Trials pursuant to the Global
Development Plan excluding, however, the costs for the Trius 112 Trial and the
Trius 113 Trial. Global Development Costs shall include the following, in each
case to the extent attributable to Global Trials other than the Trius 112 Trial
and the Trius 113 Trial: (i) […***…]; (ii) […***…]; and (iii) […***…]. For
clarification, Trius Global Development Costs exclude any and all costs included
in Enabling Study Costs.

 

   9.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

1.80 “Trius Invention” shall mean any Invention made solely by one or more
employees or contractors of Trius and/or its Affiliates.

1.81 “Trius Know-How” shall mean all Information that is within the Control of
Trius and/or its Affiliates as of the Effective Date or which comes within the
Control of Trius and/or its Affiliates during the Term and that is necessary or
useful to develop, obtain Regulatory Approval for, manufacture or commercialize
Compound and Product in the Field.

1.82 “Trius Patents” shall mean all Patents within the Control of Trius and/or
its Affiliates as of the Effective Date or which come within the Control of
Trius and/or its Affiliates during the Term that generally or specifically claim
or cover the development, manufacture, use, sale, offering for sale and import
of Compound or Product in the Field. The Trius Patents as of the Effective Date
are set forth on Exhibit C.

1.83 “Trius Product Marks” shall mean any trademark Controlled by Trius and used
in connection with the marketing and sale or distribution of the Product in the
Trius Territory.

1.84 “Trius Technology” shall mean the Trius Know-How and Trius Patents.

1.85 “Trius Territory” shall mean the entire world, excluding the Bayer
Territory.

1.86 “U.S.” shall mean the United States of America.

1.87 “Valid Claim” shall mean a claim contained in (a) an issued and unexpired
patent, which claim has not been held unenforceable, unpatentable or invalid by
a decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and has not been
admitted to be invalid or unenforceable through abandonment, reissue, disclaimer
or otherwise, or (b) a patent application that […***…].

1.88 “Work Plan” shall have the meaning provided in Section 4.2(c).

 

2. LICENSE GRANTS

2.1 Exclusive License. Subject to the terms and conditions of this Agreement,
Trius hereby grants to Bayer, during the Term, an exclusive (even as to Trius,
except as described below), royalty bearing license, with the right to grant
sublicenses through multiple tiers of sublicense, under the Trius Technology and
Trius’ interest in Joint Patents, in each case, solely to develop, make, have
made, use, sell, have sold, offer for sale and import Compound and Product in
the Field in the Bayer Territory (the “Exclusive License”).

2.2 Non-Exclusive Manufacturing License for Trius Territory. Subject to the
terms and conditions of this Agreement, Trius hereby grants to Bayer, during the
Term, a non exclusive, royalty bearing (with royalties being fully included in
and covered by payment of agreed royalties on Net Sales of Products in the Bayer
Territory) license, with the right to grant sublicenses through multiple tiers
of sublicense, under the Trius Technology and Trius’ interest in the Joint
Patents, solely to make and have made Compound and Product in the Trius
Territory

 

   10.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

for the sole purpose of use, sale, offer for sale and import of such Compound
and Product in the Field in the Bayer Territory (the “Manufacturing License” and
together with the Exclusive License, the “License”). […***…]

2.3 Sublicenses. Any and all sublicenses granted under the License shall be in
writing and shall be subject to, and consistent with, the terms and conditions
of this Agreement. Bayer shall be fully responsible for the compliance of its
Affiliates and Sublicensees with the terms and conditions of this Agreement.
Within 30 days after execution, Bayer shall provide Trius with a full and
complete copy of each sublicense agreement (provided that Bayer may redact any
confidential information contained therein that is not necessary to ascertain
compliance with this Agreement).

2.4 Trius Reserved Rights. Trius hereby expressly reserves the right to
practice, and to grant licenses under, the Trius Technology for any and all
purposes other than the development, manufacture and commercialization of
Compound and Products in the Field in the Bayer Territory. Without limiting the
generality of the foregoing, Trius shall at all times have the exclusive right
to develop, manufacture and commercialize, and to grant licenses to Third
Parties to develop, manufacture and commercialize, Compound and Product in the
Trius Territory. In addition, and notwithstanding the first sentence of this
Section 2.4, Trius shall retain (a) such non exclusive rights under the Trius
Technology and Joint Patents in the Bayer Territory as are necessary to conduct
activities under the Global Development Plan and to perform Trius’ manufacturing
and supply obligations under Section 4.9; and (b) the non-exclusive right to
practice and license the Trius Technology and Joint Patents to make and have
made Compound and Product in the Bayer Territory solely for the purpose of use,
sale, offer for sale and import of such Compound and Product in the Trius
Territory.

2.5 Negative Covenants; License Exclusions. Bayer hereby covenants not to
practice, and not to permit or cause any Affiliate, Sublicensee or other Third
Party to practice, any Trius Technology for any purpose other than as expressly
authorized in this Agreement. Trius hereby covenants not to practice, and not to
permit or cause any Affiliate, licensee or other Third Party to practice any
Bayer Technology for any purpose other than as expressly authorized in this
Agreement. For the avoidance of doubt, neither party grants to the other party
any license or other right with respect to any active pharmaceutical ingredient
other than Compound.

2.6 […***…]

 

   11.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

2.7 License Grant-Back to Trius. Subject to the terms and conditions of this
Agreement, Bayer hereby grants to Trius an exclusive (even as to Bayer, except
as expressly set forth below), royalty free, fully paid, irrevocable, perpetual
license, with the right to sublicense through multiple tiers of sublicense,
under the Bayer Technology and Bayer’s interest in the Joint Patents, solely:
(a) to develop, make, have made, use, sell, have sold, offer for sale and import
Compound and Product in the Trius Territory in the Field; and (b) to make and
have made Compound and Product in the Bayer Territory for the sole purpose of
use, sale, offer for sale and import of such Compound and Product in the Trius
Territory in the Field (collectively, the “Grant Back License”); provided,
however, that the Grant-Back License shall not be construed to grant any license
or other right to Trius under Bayer Technology or Bayer’s interest in Joint
Patents to develop, make, have made, use, sell, have sold, offer for sale or
import any composition of matter other than Compound or Product; and provided,
further, that the exclusivity of the Grant Back License will be subject to
Bayer’s retained right under the Bayer Technology and the Joint Patents to
develop as necessary to conduct activities under the Global Development Plan
and/or the Bayer Development Plan make and have made Compound and Product in the
Trius Territory for the sole purpose of use, sale, offer for sale and import of
such Compound and Product in the Field in the Bayer Territory.

2.8 No Implied Licenses. No right or license under any Patents or Information of
either party is granted or shall be granted by implication. All such rights or
licenses are or shall be granted only as expressly provided in this Agreement.

 

3. GOVERNANCE

3.1 Joint Steering Committee. As of the Effective Date, the parties hereby
establish the Joint Steering Committee (“JSC”).

(a) Composition. The JSC shall be composed of three (3) representatives of each
of Trius and Bayer, each of whom shall have appropriate experience, knowledge
and authority within such party’s organization to carry out the duties and
obligations of the JSC. The initial representatives of the parties are as
follows:

 

Trius

  

Bayer

[...***...]

   [...***...]

[...***...]

   [...***...]

[...***...]

   [...***...]

Each party shall designate one of its representatives as the primary contact for
that party with respect to JSC-related matters. Each party may change its
representatives to the JSC or its primary contact from time to time in its sole
discretion, effective upon notice to the other party of such change. These
representatives shall have appropriate technical credentials, experience and
knowledge. A reasonable number of additional representatives of a party may
attend meetings of the JSC in a non-voting capacity.

(b) Responsibilities. The JSC’s overall responsibility shall be to facilitate
information sharing and coordination between the parties in the worldwide
development,

 

   12.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

registration and commercialization of Product in the Field. The specific
responsibilities of the JSC shall be:

(i) to serve as the primary means by which the parties review, discuss and,
subject to Section 4.1(b)(iii), agree on amendments or updates of the Global
Development Plan, including, but not limited to, the development budget;

(ii) to serve as the primary means by which the parties review and discuss
amendments or updates of the Bayer Development Plan, in accordance with
Section 4.1(c);

(iii) to facilitate the exchange of Trius Know-How and Bayer Know-How;

(iv) to serve as the principal means by which Trius keeps Bayer reasonably
informed regarding Trius’ development, registration and commercialization plans,
efforts and results with respect to Compound and Product in the Field in the
Trius Territory, and by which Bayer keeps Trius reasonably informed regarding
Bayer’s development, registration and commercialization plans, efforts and
results with respect to Compound and Product in the Field in the Bayer
Territory;

(v) to seek harmonization in global development, regulatory approval, marketing,
promotion and commercialization efforts with respect to Compound and Product in
the Field;

(vi) to delegate to Operating Teams such of the JSC’s responsibilities
(excluding its responsibilities under Section 3.1(b)(vii)) as the JSC deems
appropriate, subject to the limitations set forth in Section 3.1(f);

(vii) to resolve disputes referred to it by Operating Teams; and

(viii) to carry out such other obligations as are expressly delegated to it
under this Agreement.

The JSC’s responsibilities and authority shall be limited to those matters
expressly delegated to it in this Agreement. Similarly, each Operating Team’s
responsibilities and authority shall be limited to those matters within the
JSC’s responsibilities and authority that are expressly delegated to such
Operating Team by the JSC. For the avoidance of doubt, it is set forth herein
that neither the JSC nor any Operating Team shall have the right to amend this
Agreement. For further clarification, the parties acknowledge and agree that,
subject to Trius’ compliance with its obligations under Article 4 and the Global
Development Plan, Trius has the right to operate independently of Bayer and the
JSC in the development, registration and commercialization of Compound and
Product in the Trius Territory.

(c) Meetings. The JSC shall meet as deemed necessary by the JSC members, but at
least quarterly, with the location for such meetings alternating between Trius
and Bayer facilities (or such other location as is mutually agreed by the
parties). Alternatively, the JSC may

 

13.



--------------------------------------------------------------------------------

meet by means of teleconference, videoconference or other similar communications
equipment. Each party shall be responsible for all of its own expenses of
participating in JSC meetings.

(d) Minutes. Responsibility for preparing definitive minutes of each JSC meeting
shall alternate between the parties, with Trius having responsibility for
preparing minutes of the first JSC meeting. The responsible party shall
circulate a draft of the minutes of each meeting to all members of the JSC for
comments within 10 Business Days after such meeting. Such minutes shall provide
a description, in reasonable detail, of the discussions at the meeting and shall
document all actions and determinations approved by the JSC at such meeting. In
addition, in the event of approval at any JSC meeting of (i) any amendment or
update to the Global Development Plan, (ii) the initial Bayer Development Plan,
or (iii) any amendment or update to the Bayer Development Plan, the applicable
document shall be attached to the minutes as an exhibit. The parties shall
promptly discuss any comments on such minutes and finalize the minutes no later
than the date of the next JSC meeting.

(e) Decision-Making. Decisions of the JSC shall be made by unanimous vote, with
each party’s representatives on the JSC collectively having one vote. No vote of
the JSC may be taken unless at least one of each party’s representatives is
present for the JSC vote.

(f) Dispute Resolution. If the JSC is unable to decide or resolve unanimously
any matter properly presented to it for action, at the written request of either
party, the issue shall be referred to the Chief Executive Officer of Trius and
the Bayer’s Head Strategic Marketing General Medicine who shall promptly meet
and attempt in good faith to resolve such issue within 30 days. Notwithstanding
the foregoing, if such officers cannot resolve such matter within 30 days of the
date such matter is first referred to them, then, subject to Sections 4.1(b)(i),
4.1(b)(iii), 4.1(c) and 4.1(d) below:

(i) Trius’ Chief Executive Officer shall have the final decision-making
authority with respect to any matter relating to the development, registration,
marketing, promotion and commercialization of Product in the Field within the
Trius Territory; and

(ii) Bayer’s Head Strategic Marketing General Medicine shall have the final
decision-making authority with respect to any matter relating to the
development, registration, marketing, promotion and commercialization of Product
in the Field within the Bayer Territory.

However, in the event of a fundamental difference of opinion between the parties
regarding any of the matters described in Sections 3.1(f)(i) and 3.1(f)(ii), the
applicable officer of the party having final decision-making authority shall
give good faith consideration to the other party’s position and make reasonable
efforts to take the other party’s position into account in making his or her
decision. Notwithstanding the foregoing or any other provision of this Agreement
to the contrary, neither the JSC nor any individual with dispute-resolution
authority under this Section 3.1(f) shall have any power to: (A) determine any
issue in a manner that would conflict with the express terms and conditions of
this Agreement; or (B) modify or amend the terms and conditions of this
Agreement other than the Global Development Plan or the Bayer Development Plan.

 

14.



--------------------------------------------------------------------------------

(g) Term of Existence of JSC. The parties acknowledge that the JSC’s activities
relate solely to governance, communication and coordination under this Agreement
and, in particular, do not involve the delivery of services by either party. The
parties anticipate that the JSC will continue to exist until completion of all
Global Development Plan activities […***…]. The JSC may be disbanded earlier or
later than that as mutually agreed by the parties. In addition, at any time
after completion or termination of all Global Development Plan activities, a
party may provide written notice to the other party of its intention to disband
and no longer participate in the JSC. Once a party has provided such written
notice, or the parties mutually agree to disband the JSC, the JSC shall cease to
exist, and each party shall thereafter have the right to solely decide, without
consultation, any matters relating to activities in its territory that were
previously subject to review and/or approval by the JSC, provided that neither
party may decide any such matter in a way that would conflict with the express
terms and conditions of this Agreement (other than those relating to the JSC).
In the case that the JSC is disbanded, then all discussions and sharing of
information required under this Agreement that would otherwise occur through the
JSC shall continue to be carried out between the parties, including, without
limitation, the discussions and sharing of information under Sections 4.1, 4.2,
4.4, 4.5 and 4.7.

3.2 Operating Teams. The parties hereby establish a Joint Project Team (“JPT”)
which shall be composed of representatives of each of Trius and Bayer, each of
whom shall have appropriate experience, knowledge and authority within such
party’s organization to carry out the duties and obligations of the JPT. The
initial representatives of the parties on the JPT are as follows:

 

Trius

  

Bayer

[...***...]

   [...***...]

[...***...]

   [...***...]

[...***...]

   [...***...]

The JSC may delegate to the JPT one or more of the JSC’s responsibilities
relating to those portions of Global Development Plan activities that are to be
conducted in the Bayer Territory or relating generally to the development and
registration of Product in the Field in the Bayer Territory and/or the
harmonization of global marketing, promotion and commercialization strategy with
respect to Product in the Field as the JSC deems appropriate. The JSC may also
establish one or more other Operating Teams, to which it may delegate one or
more of its responsibilities. Matters relating to the composition, meetings,
minutes and decision-making authority of each Operating Team shall be as set
forth in Sections 3.1(a), 3.1(c), 3.1(d) and 3.1(e), respectively, mutatis
mutandis.

 

4. DEVELOPMENT, COMMERCIALIZATION AND SUPPLY

4.1 Development.

(a) Trius 112 Trial. Trius shall use Commercially Reasonable Efforts to complete
the Trius 112 Trial, at Trius’ sole expense.

 

   15.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

(b) Global Development Plan.

(i) Global Development Program. Subject to Section 4.2, Trius shall use
Commercially Reasonable Efforts to conduct, or have conducted, those development
and registration activities with respect to Product as are necessary to obtain
Regulatory Approval for Product in the U.S. in the Core Indications, including,
without limitation, the completion of the Trius 113 Trial and the activities
necessary to generate the information required for the CMC section of the U.S.
NDA for Product and the issuance of a Certificate of Pharmaceutical Product
(CPP) for each of the Core Indications by the FDA or EMA whichever can be
obtained first, all as set forth in a written plan (the “Global Development
Plan”), the initial form of which has been agreed upon in writing by the parties
by letter agreement dated as of the Effective Date. For clarification, although
the Trius 113 Trial is part of the Global Development Plan, the costs of the
Trius 113 Trial shall not be included in Global Development Costs, and Trius
shall be solely responsible for such costs. As part of this Global Development
Plan, Trius shall undertake to complete the CMC activities as required for
obtaining the clinical trial application (CTA) for China as set out in detail in
Exhibit D hereto. Bayer shall provide reasonable cooperation and informal
assistance to Trius in connection with that portion of any Global Development
Plan activity that Trius conducts in the Bayer Territory as provided for in the
Global Development Plan. In addition, Trius shall […***…], subject to JSC
approval, on a case-by-case basis, of (1) […***…], (2) […***…], and (3) […***…].
The parties shall use Commercially Reasonable Efforts to design the Global Trial
in Pneumonia, as such Global Trial is described in the initial Global
Development Plan, in a manner calculated to be acceptable to each of FDA, EMA
and SFDA, within the timelines set out in the Global Development Plan, and to
amend or update the Global Development Plan from time to time as reasonably
required (as determined in good faith by the JSC) to meet the requirements of
FDA, EMA and SFDA.

(ii) Conduct of Global Trials. Trius shall be the sponsor of the Global Trials
in the Core Indications, and shall be responsible for conducting or having
conducted, and shall use Commercially Reasonable Efforts to conduct, or have
conducted, each Global Trial in accordance with the Global Development Plan.
Without limiting the foregoing, Trius shall use Commercially Reasonable Efforts
to […***…] (as specified in the Global Development Plan), and Bayer shall use
Commercially Reasonable Efforts to assist Trius in the management and execution
of such Global Trial in each country of the Bayer Territory in which such Global
Trial is conducted (as specified in the Global Development Plan), […***…]. Each
party shall keep the JSC and JPT regularly informed of the status, progress and
results of all Global Development Plan activities conducted by it or on its
behalf.

 

   16.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

(iii) Amendments to Global Development Plan. The Global Development Plan shall
be subject to amendment and update from time to time upon approval by the JSC in
accordance with Article 3, except as expressly set forth below in this
Section 4.1(b)(iii). To the extent practicable under the circumstances, a party
proposing any amendment or update to the Global Development Plan shall provide
the details of such proposed amendment or update to the other party at least 30
days prior to a JSC meeting. The parties shall discuss in good faith and attempt
to reach mutual agreement regarding any and all amendments and updates to the
Global Development Plan, including, without limitation, any such amendment or
update regarding the design of any Global Trial. However, […***…]:

(1) […***…]:

a. […***…]

b. […***…]

c. […***…]

d. […***…]

e. […***…]

[…***…]

(2) […***…]

References to the “Global Development Plan” in this Agreement shall be construed
to refer to the Global Development Plan, as then in effect (including all
amendments thereto).

 

   17.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

(c) Bayer Development Plan. Bayer shall be solely responsible for conducting, at
Bayer’s sole expense, such development and registration activities as may be
required by Regulatory Authorities in the Bayer Territory to support NDA filing
and Regulatory Approval in the Bayer Territory, except that Trius shall supply,
or have supplied, to Bayer bulk or finished Product (as agreed by the parties)
and comparator drug for use in Bayer Development Plan activities, […***…].
Without limiting the generality of the foregoing, Bayer shall use Commercially
Reasonable Efforts to conduct, or have conducted, the Bayer Territory-specific
clinical trials, non-clinical studies and other development and registration
activities with respect to Product in the Core Indications in each of the Major
Bayer Markets set forth in a written plan (the “Bayer Development Plan”), the
initial form of which has been agreed upon in writing by the parties by letter
agreement dated as of the Effective Date. Trius shall provide reasonable
cooperation and informal assistance to Bayer in connection with the Bayer
Development Plan. Bayer shall have the right to amend or update the Bayer
Development Plan from time to time; provided, however, that any such amendment
or update shall be submitted for discussion in the JSC at least 30 days prior to
a JSC meeting, and not be inconsistent with the Global Development Plan.
References to the “Bayer Development Plan” in this Agreement shall be construed
to refer to the Bayer Development Plan, as then in effect (including all
amendments thereto). Bayer shall keep the JSC and JDC regularly informed of the
status, progress and results of all Bayer Development Plan activities.

(d) Additional Development; Additional Indications. The parties acknowledge and
agree that, unless otherwise mutually agreed by the parties in writing, the
scope of the Global Development Plan is limited to development and registration
of […***…] Product in the Core Indications […***…]. If a party wishes to develop
and register […***…] and/or develop and register Product for any Additional
Indication or […***…], such party shall notify the other party in writing at
least 30 days prior to a JSC meeting, and the JSC shall promptly discuss in good
faith whether to expand the scope of the Global Development Plan to cover such
activities and what the cost sharing between the parties should be for that
indication; provided, however, that, if the parties agree through the JSC to
jointly develop Product in the indication Bacteremia, Bayer shall bear […***…]
of the cost and Trius shall bear […***…] of the cost of any related Global
Trial. Any such expansion shall require the unanimous approval of both parties’
JSC representatives. If a party proposes that the scope of the Global
Development Plan be expanded to cover any such activities, but the other party’s
JSC representatives do not approve such expansion, the proposing party shall be
free to conduct the proposed activities independently for its respective
territory; provided, however, that […***…], unless mutually agreed by the
parties in writing.

(e) Performance Standards. In conducting any activity pursuant to this
Section 4.1, each party shall: (i) comply with all applicable laws, rules and
regulations and applicable regulatory standards, including, as applicable, cGLP,
cGMP and cGCP; and

 

   18.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

(ii) prepare and maintain, or shall cause to be prepared and maintained,
complete and accurate written records, accounts, notes and reports in good
scientific manner and in sufficient detail for patent and regulatory purposes,
which shall fully and properly reflect all work done, results achieved, Data
generated, and Inventions made in whole or in part, by such party. Each party
shall, upon the reasonable request of the other party, make such records
available to the other party for inspection or copying.

4.2 Costs of Conducting Global Development Plan.

(a) Global Trial Costs. Trius and Bayer shall share the Global Development Costs
to the effect that Trius shall bear 75% and Bayer shall bear 25% of such Global
Development Costs.

(b) Enabling Study Costs. In addition to the sharing of Global Development Costs
set out in Section 4.2(a) above, Bayer shall reimburse Trius for 25% of Enabling
Study Costs, provided that Bayer’s total share of all Enabling Study Costs shall
not exceed […***…], except: (i) […***…]; and (ii) […***…].

(c) Cost Estimate. The specific development activities to be performed by each
party in connection with the Global Development Plan and the applicable
timelines and budgets for such activities shall be defined for each calendar
year in a detailed work plan (the “Work Plan”) approved by the JSC which shall
be consistent with the version of the Global Development Plan that has most
recently been unanimously approved by both parties’ JSC representatives, and,
upon such approval, shall become an integral part of the Global Development
Plan. The JPT shall be responsible for the development and implementation of the
Work Plan. The initial Work Plan shall be submitted by the JPT for approval by
the JSC no later than by August 31, 2011, and the JSC shall approve the initial
Work Plan including potential adjustments thereto no later than by September 30,
2011. Thereafter, no later than by June 15 of each calendar year, the JPT shall
submit for approval by the JSC the proposed Work Plan for the following calendar
year, and the JSC shall approve the respective Work Plan including potential
adjustments thereto no later than by October 31 of such calendar year. The Work
Plan for each calendar year shall be reviewed and adjusted by the JPT on a
quarterly basis during the term of the year to determine if any changes are
necessary given the progress and results of the work as of such date. Changes to
the Work Plan (except for changes triggering a cost increase of less than
[…***…] to the cost estimate portion of the Work Plan) shall be subject to
review and written approval by the JSC.

(d) Statements; Invoicing.

(i) Within 60 days after the end of each calendar quarter during the performance
of the Global Development Plan, Bayer shall provide to Trius an invoice for
Trius’ 75% share of Bayer Global Development Costs incurred by Bayer during such
calendar quarter pursuant to Section 4.2(a), which invoice shall include a
reasonably detailed breakdown of the

 

   19.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

components of such Bayer Global Development Costs and the Global Trials to which
the Bayer Global Development Costs are attributable, including, but not limited
to, a list of hours worked by Bayer FTEs on the project and the applicable Bayer
FTE Rates. Unless set-off against any payment to be made by Bayer to Trius
pursuant to Section 4.2(d)(ii) below, Trius shall make payment to Bayer by the
later of (x) 60 days from the end of such calendar quarter, and (y) 45 days from
receipt of invoice.

(ii) Within 30 days after the end of each calendar quarter during the
performance of the Global Development Plan, Trius shall provide to Bayer an
invoice, substantially in the form attached hereto as Exhibit G, for (i) Bayer’s
25% share of the total Enabling Study Costs and Trius Global Development Costs
incurred by Trius during such calendar quarter pursuant to Section 4.2(a) and
4.2(b), which invoice shall include a reasonably detailed breakdown of the
components of such Enabling Study Costs and the Enabling Studies to which such
Enabling Study Costs are attributable, and of Trius Global Development Costs and
the Global Trials to which such Trius Global Development Costs are attributable,
including, but not limited to, a list of hours worked by Trius FTEs on the
project and the applicable Trius FTE Rates, and appropriate supporting
documentation for amounts paid to Third Parties. Bayer shall pay Trius the
invoiced amount, less Trius’ 75% share of Bayer Global Development Costs (if
any) for such calendar quarter as invoiced to Trius pursuant to
Section 4.2(d)(i). Payment shall be made by the later of (x) 60 days from the
end of such calendar quarter, and (y) 45 days from receipt of the invoice.
Notwithstanding the foregoing, if Trius’ aggregate payment obligations to Third
Parties for Global Development Plan activities for any quarter exceed […***…],
Trius may invoice Bayer for a portion (not to exceed 25%) of such payment
obligations in advance, and Bayer shall pay such invoiced amount as promptly as
practicable (and in any event within 45 days) from receipt of the invoice and
supporting documentation. The full amount of any such advance payment for a
calendar quarter shall be deducted from the invoiced amount for Bayer’s share of
actual aggregate Global Development Costs and Enabling Study Costs for such
calendar quarter.

(e) Currency Conversion. If any costs included in the calculation of Enabling
Study Costs are incurred by Trius, or any costs included in the calculation of
Global Development Costs are incurred by either party, in any currency other
than U.S. dollars, such costs shall be converted into U.S. dollars using the
exchange reference rate of the European Central Bank Frankfurt/Main, Germany,
quoted on the third Business Day prior to the invoice date, as published, in the
absence of manifest error, by the European Central Bank on its website
(http://www.ecb.int).

4.3 Diligence. Bayer shall use Commercially Reasonable Efforts to develop,
register and commercialize Product for the Core Indications in […***…] the Bayer
Territory […***…].

4.4 Technology Transfer; Exchange of Information.

(a) Commencing promptly after the Effective Date, Trius shall disclose to Bayer
all existing and available (in recorded form) Trius Know-How as reasonably
required for the development, manufacture or commercialization of Product in the
Bayer Territory.

 

   20.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

Thereafter, on an ongoing basis, Trius shall also disclose to Bayer any and all
additional Trius Know-How generated after the Effective Date. Without limiting
the generality of the foregoing, Trius shall provide to Bayer true and complete
copies of all written, graphic or electronic embodiments of Data within the
Trius Know-How, including all draft and final reports of any preclinical study
or clinical trial of, and all CMC, pharmacology, toxicology and pharmacokinetic
data with respect to, Compound or Product in the Field, and shall promptly
disclose to Bayer in writing each Trius Invention within the Trius Know-How and
each Joint Invention. The Trius Know-How shall be transferred to Bayer in a
format that shall be agreed upon between the parties.

(b) On an ongoing basis during the Term, Bayer shall disclose to Trius all Bayer
Know-How as reasonably required for the development, manufacture or
commercialization of Product in the Trius Territory. Without limiting the
generality of the foregoing, Bayer shall provide to Trius true and complete
copies of all written, graphic or electronic embodiments of Data within the
Bayer Know-How, including all draft and final reports of any preclinical study
or clinical trial of, and all CMC, pharmacology, toxicology and pharmacokinetic
data with respect to, Compound or Product in the Field, and shall promptly
disclose to Trius in writing each Bayer Invention within the Trius Know-How and
each Joint Invention. With respect to any of the foregoing that is in a language
other than English, Bayer shall also provide Trius with English translations
thereof.

(c) During the Term, each party shall provide the other party with reasonable
technical assistance relating to the use of the Trius Know-How or Bayer
Know-How, as applicable, to the extent permitted under the licenses granted to
such other party under Article 2.

4.5 Regulatory and HTA.

(a) Regulatory Responsibility in the Bayer Territory. Bayer shall be solely
responsible for preparing, filing, obtaining and maintaining Regulatory
Approvals for Products in the Field in the Bayer Territory. Bayer shall be the
holder of all Regulatory Approvals for Products in the Field in the Bayer
Territory and shall have responsibility for all interactions with Regulatory
Authorities with respect to Products in the Field in the Bayer Territory.
Notwithstanding the foregoing, if Bayer does not receive a CPP from the FDA or
the EMA, Trius shall prepare, file, obtain, maintain and be the holder of the
Regulatory Approval for Product in the Field in China and those other countries
of the Bayer Territory which require CPP ownership for obtaining Regulatory
Approval for each of the Core Indications. Bayer shall bear all costs and
expenses incurred in connection with regulatory activities with respect to
Compound and Product in the Field in the Bayer Territory. Trius shall create and
maintain a company core data sheet which shall serve as the global reference
labeling document used to direct the content of local labeling (the “CCDS”). The
initial CCDS as well as any proposed update thereof shall be discussed between
the parties in the JSC, and Trius shall take into account any comments made by
Bayer on the CCDS or any proposed update.

(b) Access to Regulatory and HTA Authority Filings.

(i) Trius Filings. Trius shall in a timely manner provide to Bayer:

 

21.



--------------------------------------------------------------------------------

(1) drafts of all proposed U.S. IND and NDA filings for Product for review and
comment reasonably in advance of submission to the FDA, copies of any other
documents, reports and communications to be submitted to or received from the
FDA and all information relating to any FDA contact by or on behalf of Trius;

(2) true and complete copies of: (i) all U.S. INDs, NDAs, Regulatory Approvals
(collectively, “Approvals”) for Compound or Product; and (ii) other major
correspondence with the FDA regarding Compound or Product; and

(3) upon Bayer’s request, true and complete copies of such other Approvals for
Compound or Product in the Trius Territory, and such other filings, submissions
and correspondence with Regulatory Authorities in the Trius Territory regarding
Compound or Product, as, in each case, may be necessary to obtain or maintain
Approvals for Compound or Product in the Bayer Territory or to comply with
applicable pharmacovigilance and other regulatory requirements in the Bayer
Territory.

Trius hereby grants to Bayer the right to access and cross-reference the
Approvals, filings, submissions and correspondence described in Sections
4.5(b)(i)(2) and 4.5(b)(i)(3) above for the purposes of obtaining and
maintaining Approvals for Compound or Product in the Bayer Territory and
complying with applicable pharmacovigilance and other regulatory requirements in
the Bayer Territory. CMC regulatory documents shall be made available to Bayer
in TRD format. […***…]

(ii) Bayer Filings. Bayer shall in a timely manner provide to Trius:

(1) drafts of all proposed IND and NDA filings for Product in each of the Major
Bayer Markets for review and comment reasonably in advance of submission to any
Regulatory Authority in such Major Bayer Market, together with summary English
translations of any such draft INDs and NDAs that are not in English;

(2) true and complete copies of: (i) all INDs and Approvals for Compound or
Product in the Major Bayer Markets, together with summary English translations
of any such Approvals that are not in English; and (ii) other major
correspondence with Regulatory Authorities in the Major Bayer Markets regarding
Compound or Product, together with English summary translations of any such
correspondence that is not in English; and

(3) upon Trius’ request, true and complete copies of such other Approvals for
Compound or Product in the Bayer Territory, and such other filings, submissions
and correspondence with Regulatory Authorities and HTA Authorities in the Bayer
Territory regarding Compound or Product, as, in each case, may be necessary to
obtain or maintain Approvals for Compound or Product in the Trius Territory or
to comply with applicable pharmacovigilance and other regulatory requirements in
the Trius Territory, together with English summary translations of any of the
foregoing that are not in English.

Bayer hereby grants to Trius the right to access and cross-reference the
Approvals, filings, submissions and correspondence described in Sections
4.5(b)(ii)(2) and 4.5(b)(ii)(3) above for the purposes of obtaining and
maintaining Approvals for Compound or Product in the

 

   22.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

Trius Territory and complying with applicable pharmacovigilance and other
regulatory requirements in the Trius Territory.

(iii) […***…]

(iv) Each party shall, promptly upon request of the other party, file with
applicable Regulatory Authorities and HTA Authorities such letters of access or
cross-reference as may be necessary to accomplish the intent of this
Section 4.5(b).

(c) Safety Data Exchange. Within three (3) months following the Effective Date,
the parties shall negotiate in good faith and enter into a safety data exchange
agreement regarding Compound and Products, which shall set forth standard
operating procedures governing the collection, investigation, reporting, and
exchange of information concerning adverse drug reactions/experiences sufficient
to permit each party to comply with its regulatory and other legal obligations
within the applicable timeframes. In this safety data exchange agreement, it
shall be provided which party shall be responsible for the timely reporting of
all relevant adverse drug reactions/experiences, Product quality, Product
complaints and safety data relating to Compound and Product to the appropriate
Regulatory Authorities in the Bayer Territory in accordance with all applicable
laws, rules and regulations. Such agreement’s terms and conditions shall be no
less stringent than the ICH guidelines, such that each party shall be able to
comply with all regulatory and legal requirements regarding the management of
safety data by providing for the exchange of relevant information in appropriate
format within applicable timeframes. Unless otherwise mutually agreed by the
parties, Trius shall maintain a global safety database for Product. Bayer may,
in its discretion, maintain its own parallel global safety database for Product
and/or a regional safety database for Product in the Bayer Territory.

(d) […***…]. Each of Bayer and Trius shall share with the other party, to the
extent permissible (i.e., within the Control of such party and legally
appropriate) and relevant, the following materials relating to Product in their
respective territories: […***…].

4.6 Use of Subcontractors. Either party may perform any activity for which it is
responsible under this Article 4 through a subcontractor, provided that (a) none
of the other party’s rights hereunder are diminished or otherwise adversely
affected as a result of such subcontracting, (b) the subcontractor undertakes in
writing obligations of confidentiality and non-use regarding Confidential
Information and ownership of Inventions which are substantially the same as
those undertaken by the parties pursuant to Article 9 and Section 7.1, and
(c) […***…]

 

   23.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

[…***…]. For the sake of clarity, it is set forth herein that […***…]. In the
event a party performs any of its development activities hereunder through a
subcontractor, then such party shall at all times be fully responsible for the
performance and, subject to Section 4.2, payment of such subcontractor.

4.7 Cooperation. Bayer shall use Commercially Reasonable Efforts to provide
Trius with all reasonable assistance and take all actions reasonably requested
by Trius, without changing the allocation of responsibilities set forth in this
Article 4, that are necessary or desirable to enable Trius to obtain and
maintain Regulatory Approvals for Product in the Field in the Trius Territory.
Trius shall use Commercially Reasonable Efforts to provide Bayer with all
reasonable assistance and take all actions reasonably requested by Bayer,
without changing the allocation of responsibilities set forth in this Article 4,
that are necessary or desirable to enable Bayer to obtain and maintain
Regulatory Approvals for Product in the Field in the Bayer Territory. Each party
further agrees to cooperate with any inspection by the FDA or other Regulatory
Authority relating to Product, including, but not limited to, any inspection
prior to approval of an application for Regulatory Approval for any Product.

4.8 Commercialization. Subject to the terms and conditions of this Agreement,
Bayer shall be solely responsible for marketing, promotion and commercialization
of Product in the Field in the Bayer Territory, at Bayer’s sole expense. In
marketing, promoting and commercializing Product in the Field in the Bayer
Territory, Bayer shall comply with all applicable laws, rules and regulations.

4.9 Manufacturing and Supply.

(a) No later than the Effective Date, Trius shall enter, or shall have entered,
into (i) a master services agreement with a contract manufacturer for the
conduct of such manufacturing- and supply-related services as are necessary and
suitable for the conduct of the Global Development Plan, including the CMC
activities specified therein and in Exhibit D hereto, and (ii) that certain
letter agreement between Trius and its contract manufacturer regarding the
future engagement of such contract manufacturer by Trius for commercial
manufacturing services relating to Product, the form of which has been agreed
upon in writing by the parties by letter agreement dated as of the Effective
Date. Bayer shall have the right to audit such contract manufacturer. Trius
shall make available to Bayer all documentation of development and manufacturing
activities conducted by such contract manufacturer necessary for development and
registration and/or commercialization of Product in the Field in the Bayer
Territory.

(b) Promptly following the Effective Date, each party shall perform any and all
CMC activities specified as being such party’s responsibility as set out […***…]
set out in Exhibit D hereto.

(c) Within six (6) months after the Effective Date, the parties shall negotiate
in good faith and enter into a separate written manufacturing and supply
agreement within the

 

   24.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

framework outlined in Exhibit E hereto and a quality assurance agreement, each
on commercially reasonable terms, pursuant to which Trius shall have bulk
Compound and/or bulk or finished Product (as agreed by the parties) manufactured
and supplied to Bayer for commercialization in the Field in the Bayer Territory.
Bayer shall have the right to audit any such contract manufacturer. Trius shall
make available, or cause such contract manufacturer to make available, to Bayer
all documentation of development and manufacturing activities conducted by the
contract manufacturer necessary for development and registration and/or
commercialization of Product in the Field in the Bayer Territory. With respect
to this manufacture and supply by Trius, Trius shall provide Bayer […***…].

 

5. FEES AND PAYMENTS

5.1 Upfront Fee. In consideration of the license under Article 2 above, within
ten (10) Business Days after receipt of an invoice from Trius, Bayer shall pay
to Trius a non-refundable, non-creditable, one-time upfront fee of US
$25,000,000.

5.2 Milestone Payments.

(a) Development Milestones. Upon or after the first achievement by or on behalf
of Trius of each of Milestone Events 2 and 6 set forth in the table below, Trius
shall notify Bayer in writing of such achievement and invoice Bayer for the
corresponding non-refundable, non-creditable milestone payment, and Bayer shall
pay such milestone payment to Trius within […***…] days after receipt of
invoice. Bayer shall notify Trius in writing of the first achievement of each of
Milestone Events 1, 3-5 and 7-10 set forth in the table below by Bayer or any of
its Affiliates or Sublicensees within […***…] days after such achievement, Trius
shall promptly invoice Bayer for the corresponding non-refundable,
non-creditable milestone payment, and Bayer shall pay such milestone payment to
Trius within […***…] days after receipt of invoice.

 

Milestone Event

   Payment (USD)  

1.

   Initiation* of Trius 113 Trial    $ 2.0 million   

2.

   [...***...]    $ [...***...]   

3.

   [...***...]    $ [...***...]   

4.

   [...***...]    $ [...***...]   

5.

   [...***...]    $ [...***...]   

6.

   [...***...]    $ [...***...]   

7.

   [...***...]    $ [...***...]   

8.

   [...***...]    $ [...***...]   

9.

   [...***...]    $ [...***...]   

10.

   [...***...]    $ [...***...]         

 

 

 

Total Development Milestones

   $  34.1 million   

 

   25.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

[…***…]

 

* “Initiation” of a clinical trial shall mean the first dosing of the first
patient in such trial.

[…***…]

(b) Sales Milestones. Bayer shall notify Trius in writing of the first
achievement of each of milestone events set forth in the table below and pay to
Trius the corresponding non-refundable, non-creditable milestone payment within
45 days after the end of the first calendar year in which such milestone event
is achieved:

 

Milestone Event

  Payment (USD)   Aggregate annual Net Sales of all Products in the Bayer
Territory equal or exceed $[…***…]   $ […***…]    Aggregate annual Net Sales of
all Products in the Bayer Territory equal or exceed $[…***…]   $ […***…]   
Aggregate annual Net Sales of all Products in the Bayer Territory equal or
exceed $[…***…]   $ […***…]     

 

 

 

Total Sales Milestones

  $  35.0 million   

Each of the milestone payments set forth in this Section 5.2 shall be payable
only one time, for the first achievement of the applicable milestone, regardless
of the number of indications for which a Product is developed or approved in the
Bayer Territory or the number of Products developed or approved in the Bayer
Territory.

5.3 Royalties. Bayer shall pay to Trius a royalty equal to […***…] of Net Sales
of Products by Bayer and its Affiliates and Sublicensees in the Bayer Territory.
Royalties shall be payable on a Product-by-Product and country-by-country basis
on Net Sales occurring during the applicable Royalty Term for a Product in a
country. […***…]

 

   26.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

[…***…]. On a Product-by-Product and country-by-country basis, upon expiration
of the Royalty Term for a Product in a country, Bayer’s License with respect to
such Product in such country shall become fully-paid, irrevocable and perpetual.

5.4 Existing Third Party Payment Obligations. Trius shall be responsible for all
license fee, maintenance fee, royalty, milestone, sublicensing revenue or
similar payment obligations accruing with respect to the practice by Bayer, its
Affiliates and Sublicensees of the Trius Technology under any agreement between
Trius and a Third Party entered into prior to the Effective Date, including,
without limitation, all payment obligations to Dong-A under the Dong-A
Agreement.

5.5 Third Party Intellectual Property Rights. Except as expressly set forth in
Section 5.4, Bayer shall be solely responsible for performing, or having
performed on its behalf, such freedom-to-operate searches with respect to the
manufacture, use, sale, offer for sale or import of Compound and Product in the
Bayer Territory as Bayer deems appropriate, for securing any licenses under
Patents or other intellectual property rights of Third Parties as Bayer deems
necessary or useful for the manufacture, use, sale offer for sale or import of
Products in the Bayer Territory. If, during the Term, Bayer obtains a license
under Third Party Patents in any country which […***…], then Bayer may offset
[…***…] of the royalties actually paid to such Third Party under such patent
license with respect to sales of Product in such country against the royalties
due under Section 5.3 with respect to Net Sales of Product in such country;
provided, however, that the royalty payable by Bayer to Trius pursuant to this
Section 5.3 with respect to Net Sales of such Product in such country shall not
be reduced […***…].

 

6. PAYMENT; RECORDS; AUDITS

6.1 Payment; Reports. Royalties under Section 5.3 shall be calculated and
reported for each calendar quarter and shall be paid within 45 days of the end
of the calendar quarter. The parties agree that the calculation of Net Sales,
including permitted deductions from gross amounts received, shall be made in a
manner consistent with usual and customary standards and practices in the
pharmaceutical industry, as well as the applicable generally-accepted accounting
and financial reporting standards (e.g., GAAP or IFRS). Each report of Net Sales
of Products by Bayer, its Affiliates and Sublicensees shall include, on a
country-by-country basis, the number of Products sold, the gross sales (i.e.,
number of packages sold multiplied by the applicable list price) and Net Sales
of such Products, the royalty payable and the exchange rates used. Bayer shall
keep, and shall cause its Affiliates and Sublicensees to keep, complete and
accurate records pertaining to the sale or other disposition of Products in
sufficient detail to permit Trius to confirm the accuracy of all sales milestone
payments and royalty payments due hereunder.

6.2 Invoicing. With respect to all payments required to be made by Bayer under
this Agreement, other than royalties under Section 5.3 (for which no invoice
shall be required), Trius shall send invoices to the following address:
Financial Operations, […***…] c/o

 

   27.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

Euroservices Bayer GmbH, Building E 60, D-51368 Leverkusen, Germany. Invoices
shall be in substantially the form attached hereto as Exhibit H.

6.3 Exchange Rate; Manner and Place of Payment. All payments hereunder shall be
payable in U.S. dollars regardless of the countries in which Net Sales are made.
When conversion of payments from any foreign currency is required because Net
Sales are made in currencies other than U.S. dollars, such conversion into U.S.
dollars shall be made using the average of the daily exchange rates for the
applicable calendar quarter used for Bayer’s internal accounting and reporting
process consistently applied. All payments owed under this Agreement shall be
made by electronic funds or wire transfer in immediately available funds to a
bank and account designated in writing by Trius, unless otherwise specified in
writing by Trius.

6.4 Income Tax Withholding and Value Added Tax. Trius shall pay any and all
taxes levied on account of any payments made to it under this Agreement. If
Bayer is legally required to withhold any taxes from payments due hereunder as
far as Trius itself is subject to resident or non-resident taxation, Bayer shall
be entitled to (a) deduct and withhold such taxes from the amount payable to
Trius, and (b) timely pay the taxes to the proper taxing authority.
Notwithstanding the aforementioned, Bayer shall have no right to withhold any
taxes as far as Bayer and/or its Affiliates and/or subsidiaries are subject to
resident or non-resident taxation. In case of assignment of this Agreement
pursuant to Section 13.6 below, both parties will make reasonable efforts to
avoid or reduce any such taxes.

Either no withholding tax shall be withheld, or the amount withheld shall be
reduced by Bayer according to the regulations in the Double Tax Treaty, when
Bayer is timely furnished with necessary documents (Freistellungsbescheid) by
Trius issued by the German Tax Authority (Bundeszentralamt für Steuern),
certifying that the payment is exempt from tax or subject to a reduced tax rate.

Any withheld tax shall be treated as having been paid by Bayer to Trius for all
purposes of this Agreement.

Bayer shall timely forward the tax receipts certifying the payments of
withholding tax on behalf of Trius.

In case Bayer cannot deduct the withholding tax due to fulfillment of payment
obligation by settlement or set-off, Trius will pay the withholding tax to Bayer
separately.

If Bayer missed to deduct withholding tax but is still required by tax law to
pay withholding tax on account of Trius to the tax authorities, Trius shall
assist Bayer with regard to all procedures required in order to obtain
reimbursement by tax authorities or, in case tax authorities will not reimburse
withholding tax to Bayer, Trius will immediately refund the tax amount. If Bayer
withholds tax from any payments to Trius, it shall reasonably assist Trius with
regard to all procedures required in order for Trius to obtain a refund by tax
authorities in Germany under the Double Tax Treaty.

All remunerations mentioned in this Agreement are net values. Value added tax,
sales tax or similar taxes will be charged and invoice additionally with the
appropriate rate if legally required.

 

28.



--------------------------------------------------------------------------------

6.5 Audits.

(a) Until three years after the completion or termination of all Global
Development Plan activities, Trius shall keep complete and accurate records
pertaining to Enabling Study Costs and Trius Global Development Costs in
sufficient detail to permit Bayer to confirm the accuracy of Trius’ statements
and invoices delivered pursuant to Section 4.2. Bayer shall have the right to
cause an independent, certified public accountant reasonably acceptable to Trius
to audit such records to confirm Enabling Study Costs and Trius Global
Development Costs and for a period covering not more than the preceding three
years. Such audits may be exercised no more than once per year during normal
business hours upon reasonable prior written notice to Trius. Such records for a
given year shall be subject to audit hereunder only one time. Prompt adjustments
shall be made by the parties to reflect the results of such audit. Bayer shall
bear the full cost of such audit unless such audit discloses an overpayment by
Bayer of more than 5% of Bayer’s share of Enabling Study Costs or Trius Global
Development Costs due under Section 4.2, in which case Trius shall bear the full
cost of such audit and shall, at Trius’ option, either promptly refund to Bayer
the amount of any overpayment or grant Bayer a credit in the amount of any
overpayment, which Bayer may apply towards any payment obligation accruing
hereunder.

(b) During the Term and for a period of three years thereafter, Bayer shall
keep, and shall cause its Affiliates and Sublicensees to keep, complete and
accurate records pertaining to the sale or other disposition of Products in
sufficient detail to permit Trius to confirm the accuracy of all payments due
hereunder. Trius shall have the right to cause an independent, certified public
accountant reasonably acceptable to Bayer to audit such records to confirm Net
Sales and royalties for a period covering not more than the preceding three
years. Such audits may be exercised no more than once per year during normal
business hours upon reasonable prior written notice to Bayer. Such records for a
given year shall be subject to audit hereunder only one time. Prompt adjustments
shall be made by the parties to reflect the results of such audit. Trius shall
bear the full cost of such audit unless such audit discloses an underpayment by
Bayer of more than 5% of the amount of payments due under this Agreement, in
which case, Bayer shall bear the full cost of such audit and shall promptly
remit to Trius the amount of any underpayment. Any overpayments by Bayer will,
at Bayer’s option, be refunded to Bayer or credited to future royalties.

(c) Results of any such audit shall be provided to both parties. Any records or
accounting information received by either party from the other in exercising its
rights under this Agreement as well as the results of any such audit shall
constitute Confidential Information.

6.6 Late Payments. Any payments due under this Agreement shall be due on such
date as specified in this Agreement and, in the event such date is not a
Business Day, then the next succeeding Business Day. Any failure by Bayer to
make a payment within […***…] days after the date when due shall obligate Bayer
to pay computed interest, the interest period commencing on the due date and
ending on the payment date, to Trius at a rate per annum equal to […***…], or at
an interest rate according to local legal provisions, whatever is lesser.
[…***…]. Interests shall be paid using

 

   29.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

the modified following payment convention and calculated based on the actual/360
adjusted day count convention. The payment of such interest shall not limit
Trius from exercising any other rights it may have as a consequence of the
lateness of any payment.

 

7. INTELLECTUAL PROPERTY

7.1 Ownership of Inventions. Inventorship of Inventions shall be determined in
accordance with the rules of inventorship under U.S. patent laws. Trius shall
solely own all Trius Inventions. Bayer shall solely own all Bayer Inventions.
The parties shall jointly own all Joint Inventions.

7.2 Patent Prosecution and Maintenance.

(a) Trius Patents. Trius shall have the sole right, but not the obligation, to
control and manage the preparation, filing, prosecution (including any
interferences, reissue proceedings and reexaminations) and maintenance of all
Trius Patents in the Trius Territory, at its sole cost and expense and by
counsel of its own choice. Trius shall keep Bayer reasonably informed of the
status of filing, prosecution and maintenance of the Trius Patents in the Trius
Territory, including, without limitation, by providing Bayer with copies of all
significant communications received from or filed in patent office(s) in the
Trius Territory with respect to Trius Patents, provided that in the event that
the Trius Patents include any Patents owned by a Third Party to which Trius
grants a license to commercialize Products in the Trius Territory, Trius will
not be obligated to provide Bayer with copies of communications with patent
office(s) in the Trius Territory relating to such Third Party licensee’s Patents
to the extent it would constitute a breach of Trius’ confidentiality obligations
to such Third Party licensee.

Trius shall have the first right, but not the obligation (except as expressly
set forth in the penultimate paragraph of this Section 7.2(a) with respect to
Trius Patents in the Bayer Territory that are owned by Dong-A), to control and
manage the preparation, filing, prosecution (including any interferences,
reissue proceedings and reexaminations) and maintenance of all Trius Patents in
the Bayer Territory, using the same outside patent counsel used by Trius for
Trius Patents in the Bayer Territory prior to the Effective Date, provided that
if Bayer reasonably requests that, in any country of the Bayer Territory, Trius
shall use Bayer’s preferred local patent counsel in such country instead of
Trius’ current local patent counsel (if any) in such country.

Bayer shall reimburse Trius for all external patent fees and costs incurred with
respect to preparation, filing, prosecution and maintenance of Trius Patents in
the Bayer Territory. Trius shall keep Bayer reasonably informed of progress with
regard to the preparation, filing, prosecution and maintenance of Trius Patents
in the Bayer Territory, including, without limitation, content, timing and
jurisdiction of the filing of such Trius Patents, and shall consult with, and
consider in good faith the requests and suggestions of, Bayer with respect to
filing and prosecuting Trius Patents in the Bayer Territory. Without limiting
the generality of the foregoing, Trius shall, or shall instruct its outside
patent counsel to, promptly inform Bayer of all actions taken by any patent
office in the Bayer Territory with respect to any Trius Patent and all actions
taken by Trius’ outside patent counsel with regard to prosecution of any patent
application included within the Trius Patents and/or containing Trius Know-How.
Furthermore, Trius shall, or shall instruct its outside patent counsel to:

 

30.



--------------------------------------------------------------------------------

(i) provide Bayer with a copy of any proposed patent application within the
Trius Patents and/or containing Trius Know-How for review and comment reasonably
in advance of filing with any patent office in the Bayer Territory; and

(ii) keep Bayer reasonably informed of the status of such patent application
filing, prosecution and maintenance, including, without limitation, by providing
Bayer with copies of all significant communications received from or filed in
patent office(s) in the Bayer Territory with respect to such filings. Bayer
shall have the right, at its discretion, to consult with Trius’ outside patent
counsel regarding the preparation and prosecution of the Trius Patents in the
Bayer Territory, including, without limitation, content, timing and jurisdiction
of the filing of such Trius Patents.

Any and all decisions in connection with the prosecution and/or extension in the
Bayer Territory shall be taken by Trius; provided, however, that Trius shall
consider in good faith any reasonable comments provided by Bayer with respect to
the Trius Patents.

In the event that Trius desires to abandon or cease prosecution or maintenance
of any Trius Patent in the Bayer Territory, Trius shall provide reasonable prior
written notice to Bayer of such intention to abandon (which notice shall, to the
extent possible, be given no later than 60 days prior to the next deadline for
any action that must be taken with respect to any such Trius Patent in the
relevant patent office), provided that Trius shall not abandon or cease
prosecution or maintenance of any Trius Patent in the Bayer Territory that is
owned by Dong-A without Bayer’s prior written consent. In such case, subject to
the rights of Dong-A in the case of Trius Patents owned by Dong-A, and at
Bayer’s sole discretion, upon written notice to Trius from Bayer, Bayer may
elect to continue prosecution and/or maintenance of any such Trius Patent, at
its sole cost and expense and by counsel of its own choice. In this case, Trius
shall, at its expense, execute all documents necessary and otherwise reasonably
support Bayer to enable Bayer to take over the prosecution or maintenance of the
Trius Patents.

Bayer shall have the right upon at least 90 days’ prior written notice to Trius,
on a country-by-country basis in the Bayer Territory, to assume primary
responsibility for the preparation, filing, prosecution (including any
interferences, reissue proceedings and reexaminations) and maintenance of Trius
Patents in any country of the Bayer Territory, at Bayer’s sole cost and expense
and by outside patent counsel selected by Bayer and reasonably acceptable to
Trius. If Bayer exercises such right with respect to Trius Patents in any
country of the Bayer Territory, Bayer shall keep Trius reasonably informed of
progress with regard to the preparation, filing, prosecution and maintenance of
such Trius Patents in such country, and shall consult with, and consider in good
faith the requests and suggestions of, Trius with respect thereto. In the event
that Bayer desires to abandon or cease prosecution or maintenance of any such
Trius Patent, Bayer shall provide reasonable prior written notice to Trius of
such intention to abandon (which notice shall, to the extent possible, be given
no later than 60 days prior to the next deadline for any action that must be
taken with respect to any such Trius Patent in the relevant patent office). In
such case, at Trius’ sole discretion, upon written notice to Bayer, Trius may
elect to continue prosecution and/or maintenance of any such Trius Patent, in
which event the foregoing provisions of this Section 7.2(a) regarding
prosecution and maintenance of Trius Patents in the Bayer Territory by Trius
shall again apply.

 

31.



--------------------------------------------------------------------------------

(b) Joint Patents. Trius shall have the first right, but not the obligation, to
control and manage the preparation, filing, prosecution (including any
interferences, reissue proceedings and reexaminations) and maintenance of all
Joint Patents in the Trius Territory, at its sole cost and expense and by
counsel of its own choice. Bayer shall have the first right, but not the
obligation, to control and manage the preparation, filing, prosecution
(including any interferences, reissue proceedings and reexaminations) and
maintenance of all Joint Patents in the Bayer Territory, at its sole cost and
expense and by counsel of its own choice. Each party shall keep the other party
reasonably informed of progress with regard to the preparation, filing,
prosecution and maintenance of Joint Patents for which such party (the
“Responsible Party”) is responsible, and shall consult with, and consider in
good faith the requests and suggestions of, the other party with respect to
strategies for filing and prosecuting Joint Patents worldwide. In the event that
the Responsible Party desires to abandon or cease prosecution or maintenance of
any Joint Patent in any country, the Responsible Party shall provide reasonable
prior written notice to the other party of such intention to abandon (which
notice shall, to the extent possible, be given no later than 60 days prior to
the next deadline for any action that must be taken with respect to any such
Joint Patent in the relevant patent office). In such case, at the other party’s
sole discretion, upon written notice to the Responsible Party from the other
party, the other party may elect to continue prosecution and/or maintenance of
any such Joint Patent, at its sole cost and expense and by counsel of its own
choice.

(c) Bayer Patents. Bayer shall have the sole right, but not the obligation, to
control and manage the preparation, filing, prosecution (including any
interferences, reissue proceedings and reexaminations) and maintenance of all
Bayer Patents in the Bayer Territory and in the Trius Territory, at its sole
cost and expense and by counsel of its own choice. Bayer shall keep Trius
reasonably informed of the status of filing, prosecution and maintenance of the
Bayer Patents in the Trius Territory, including, without limitation, by
providing Trius with copies of all significant communications received from or
filed in patent office(s) in the Trius Territory with respect to Bayer Patents.

7.3 Cooperation of the Parties. Each party agrees to cooperate fully in the
preparation, filing, prosecution and maintenance of Patents under Section 7.2
and in the obtaining and maintenance of any patent extensions, supplementary
protection certificates and the like with respect thereto respectively at its
own costs. Such cooperation includes, but is not limited to: (a) executing all
papers and instruments, or requiring its employees or contractors, to execute
such papers and instruments, so as to effectuate the ownership of Inventions set
forth in Section 7.1, and Patents claiming or disclosing such Inventions, and to
enable the other party to apply for and to prosecute patent applications in any
country as permitted by Section 7.2; and (b) promptly informing the other party
of any matters coming to such party’s attention that may affect the preparation,
filing, prosecution or maintenance of any such patent applications.

7.4 Infringement by Third Parties.

(a) Notice. In the event that either Trius or Bayer becomes aware of any
infringement or threatened infringement by a Third Party of any Trius Patents,
Bayer Patents or Joint Patents, it shall notify the other party in writing to
that effect.

 

32.



--------------------------------------------------------------------------------

(b) Trius Patents.

(i) Subject to the rights of Dong-A under the Dong-A Agreement, Bayer shall have
the first right, but not the obligation, to bring and control any action or
proceeding against a Third Party with respect to infringement of any Trius
Patent in the Field in the Bayer Territory, at its own expense and by counsel of
its own choice, and Trius shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. If Bayer fails to
bring any such action or proceeding within (A) 120 days following the notice of
alleged infringement, or (B) 30 days before the time limit, if any, set forth in
the appropriate laws and regulations for the filing of such actions, whichever
comes first, then Trius shall have the right to bring and control any such
action, at its own expense and by counsel of its own choice, and Bayer shall
have the right, but not the obligation, at its own expense, to be represented in
any such action by counsel of its own choice.

(ii) Trius shall have the sole right, but not the obligation, to bring and
control any action or proceeding with respect to infringement of any Trius
Patent: (A) in the Bayer Territory with respect to any infringing activity that
is outside the Field; and (B) in the Trius Territory; in each case, at its own
expense and by counsel of its own choice.

(c) Joint Patents.

(i) Bayer shall have the first right, but not the obligation, to bring and
control any action or proceeding with respect to infringement of any Joint
Patent in the Field in the Bayer Territory, at its own expense and by counsel of
its own choice, and Trius shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. Trius shall have
the first right, but not the obligation, to bring and control any action or
proceeding with respect to infringement of any Joint Patent in the Field in the
Trius Territory, at its own expense and by counsel of its own choice, and Bayer
shall have the right, but not the obligation, at its own expense, to be
represented in any such action by counsel of its own choice. If the party with
the first right to bring and control any such action or proceeding fails to do
so within (A) 120 days following the notice of alleged infringement, or (B) 30
days before the time limit, if any, set forth in the appropriate laws and
regulations for the filing of such actions, whichever comes first, then the
other party shall have the right, but not the obligation, to bring and control
any such action, at its own expense and by counsel of its own choice, and the
first party shall have the right, at its own expense, to be represented in any
such action by counsel of its own choice.

(ii) With respect to any infringement of a Joint Patent by infringing activity
other than that described in Section 7.4(c)(i), the parties shall mutually agree
on a case-by-case basis whether to initiate and prosecute any legal action to
enforce any such Joint Patent and, if the parties agree to initiate and
prosecute any such action, which party will be responsible for initiating and
prosecuting such action, and how costs and recoveries will be allocated between
the parties.

(d) Bayer Patents. Bayer shall have the sole right, but not the obligation, to
bring and control any action or proceeding against a Third Party with respect to
infringement of

 

33.



--------------------------------------------------------------------------------

any Bayer Patent in the Bayer Territory or in the Trius Territory, at its own
expense and by counsel of its own choice.

(e) Cooperation; Award. In the event a party brings an infringement action in
accordance with this Section 7.4, the other party shall cooperate fully,
including, if required to bring such action, the furnishing of a power of
attorney or being named as a party. Neither party shall enter into any
settlement or compromise of any action under this Section 7.4 which would in any
manner alter, diminish, or be in derogation of the other party’s rights under
this Agreement without the prior written consent of such other party, which,
except in the case of Trius Patents owned by Dong-A, shall not be unreasonably
withheld. Except as otherwise agreed by the parties in connection with a
cost-sharing arrangement, any recovery realized by a party as a result of any
action or proceeding pursuant to this Section 7.4, whether by way of settlement
or otherwise, shall be retained by the party that brought and controlled such
action for purposes of this Agreement; provided, however, that each party shall
be reimbursed for any of its litigation expenses and any recovery realized by
Bayer as a result of any action pursuant to Section 7.4(b) or Section 7.4(c)
(after reimbursement of the parties’ litigation expenses) […***…].

7.5 Infringement of Third Party Rights. Each party shall promptly notify the
other in writing of any allegation by a Third Party that the activity of either
of the parties pursuant to this Agreement infringes or may infringe the
intellectual property rights of such Third Party. Trius shall have the sole
right to control any defense of any such claim involving alleged infringement of
Third Party rights by Trius’ activities at its own expense and by counsel of its
own choice, and Bayer shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. Bayer shall have
the sole right to control any defense of any such claim involving alleged
infringement of Third Party rights by Bayer’s activities at its own expense and
by counsel of its own choice, and Trius shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice.
Neither party shall have the right to settle any patent infringement litigation
under this Section 7.5 in a manner that diminishes the rights or interests of
the other party without the written consent of such other party (which shall not
be unreasonably withheld); provided, however, that Bayer shall have the right to
obtain a license under the Third Party’s Patents in connection with settlement
of any alleged infringement claim pursuant to this Section 7.5, and shall be
entitled to deduct royalties paid to such Third Party to the extent Section 5.5
sentence 2 applies.

7.6 Trademarks.

(a) The parties shall, via the JSC or JPT or any joint commercial sub-team, as
applicable, closely coordinate with respect to the selection and use of the
Product Marks in the parties’ respective territories.

(b) Trius shall have the sole right to select the Trius Product Marks and shall
own and retain all right, title and interest in and to such Trius Product Marks,
and all goodwill associated with or attached to the Trius Product Marks arising
out of the use thereof by Trius, its Affiliates and Third Party licensees shall
inure to the benefit of Trius. Only Trius will be

 

   34.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

authorized to initiate at its own discretion legal proceedings against any
infringement or threatened infringement of the Trius Product Marks.

(c) Trius shall be responsible for the registration, hosting, maintenance and
defense of the Trius Domain Names. For the avoidance of doubts, Trius is allowed
to register such Domain Names in its own name, to host on its servers, maintain
and defend these Domain Names and use them for websites.

(d) Bayer shall have the sole right to select the Bayer Product Marks and shall
own and retain all right, title and interest in and to the Bayer Product Marks,
and all goodwill associated with or attached to the Bayer Product Marks arising
out of the use thereof by Bayer, its Affiliates and Sublicensees shall inure to
the benefit of Bayer. Only Bayer will be authorized to initiate at its own
discretion legal proceedings against any infringement or threatened infringement
of the Bayer Product Marks.

(e) Bayer shall be responsible for the registration, hosting, maintenance and
defense of the Bayer Domain Names. For the avoidance of doubts, Bayer is allowed
to register such Domain Names in its own name, to host on its servers, maintain
and defend these Domain Names and use them for websites.

(f) The parties recognize the exclusive ownership of each other party’s Product
Mark, logotype or trade dress furnished by such party (e.g., the name “Bayer”
and the “Bayer Cross”) for use in connection with the marketing, sale or
distribution of the Product as defined in this Agreement. The parties shall not,
either while this Agreement is in effect, or at any time thereafter, register,
use or challenge or assist others to challenge the Product Mark, logotype and
trade dress furnished by each party for use in connection with the marketing of
the products as defined in this Agreement or attempt to obtain any right in or
to any such name, logotype, trademarks or trade dress confusingly similar for
the marketing of the products as defined in this Agreement or any other goods
and products, notwithstanding that such goods or products have a different use
or are dissimilar to the products as defined in this Agreement.

(g) If the parties wish to use the same or similar Product Mark in the Trius
Territory and the Bayer Territory, any such use shall be on terms and conditions
to be mutually agreed by the parties in writing.

 

8. REPRESENTATIONS AND WARRANTIES

8.1 Mutual Representations and Warranties. Each party represents and warrants to
the other that: (a) it is duly organized and validly existing under the laws of
its jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof; (b) it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate or partnership action; and (c) this Agreement is legally binding upon
it, enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or

 

35.



--------------------------------------------------------------------------------

regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

8.2 Trius Representations and Warranties. Trius represents and warrants to Bayer
that, as of the Effective Date:

(a) Trius has not granted to any Third Party any license or other right with
respect to Compound, Products or Trius Technology that conflicts with the rights
granted to Bayer herein;

(b) other than the Dong-A Agreement, there are no agreements in effect as of the
Effective Date between Trius and a Third Party under which rights with respect
to the Trius Technology are being licensed to Trius;

(c) Trius is the sole and exclusive owner of all right, title and interest in
and to the Trius Patents in existence on the Effective Date, other than the
Trius Patents licensed to Trius pursuant to the Dong-A Agreement, […***…], and
Trius has the right to license the Trius Patents to Bayer as contemplated by
this Agreement;

(d) to the knowledge of Trius, […***…];

(e) to the knowledge of Trius, the pending applications within the Trius Patents
in existence on the Effective Date (excluding any such application identified in
Exhibit C as having been cancelled, withdrawn or abandoned prior to the
Effective Date) are […***…], and the issued and unexpired patents within the
Trius Patents existing on the Effective Date (excluding any such patent
identified in Exhibit C as having been abandoned or held unenforceable,
unpatentable or invalid prior to the Effective Date) have been […***…], and all
applicable fees have been paid on or before the due date for payment;

(f) to the knowledge of Trius, no reexamination, interference, invalidity,
opposition, nullity or similar claim or proceeding is pending or threatened with
respect to any Trius Patent;

(g) Trius has the right to license and disclose the Trius Know-How to Bayer as
contemplated by this Agreement;

(h) Exhibit C attached hereto accurately and completely identifies all Trius
Patents as of the Effective Date;

(i) Trius […***…];

 

   36.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

(j) to the knowledge of Trius, […***…];

(k) Trius is not a party to any legal action, suit or proceeding relating to the
Trius Technology or any Compound or Product, nor has Trius received any written
communication from any Third Party, including, without limitation, any
Regulatory Authority or other government agency, threatening such action, suit
or proceeding;

(l) […***…];

(m) to Trius’ knowledge, […***…]; and

(n) the Dong-A Agreement is effective and has not been terminated by either
party to it, and neither Trius nor Dong-A has threatened to terminate the Dong-A
Agreement.

During the Term, Trius shall not grant any Third Party any license, right or
interest in any of the Trius Patents or its portion in the Joint Patents
relating to the Bayer Territory in derogation of the licenses and rights granted
to Bayer hereunder, or otherwise encumber any Trius Patent or its portion in the
Joint Patents relating to the Bayer Territory in derogation of the licenses and
rights granted to Bayer hereunder. […***…]

8.3 Disclaimer. Except as expressly set forth herein, THE TECHNOLOGY AND
INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY HEREUNDER ARE PROVIDED “AS
IS,” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS
OF THIRD PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES.

8.4 Limitation of Liability. Except in the case of material breach of Article 9,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL, INDIRECT OR PUNITIVE DAMAGES OR ANY LOST PROFITS,
HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY, IN CONNECTION WITH THIS AGREEMENT
OR ANY LICENSE GRANTED HEREUNDER; provided, however, that this limitation of
liability shall not apply to the extent that it would be invalid by the
applicable law and this Section 8.4 shall not be construed to limit either
party’s indemnification obligations under Article 11.

 

   37.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

9. CONFIDENTIALITY

9.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the parties, each party agrees that,
during the Term and for five years thereafter, such party (the “Receiving
Party”) shall keep confidential and shall not publish or otherwise disclose and
shall not use for any purpose, other than as expressly provided for in this
Agreement, any Information furnished to it by or on behalf of the other party
(the “Disclosing Party”) and/or any results of the development and other work
pursuant to this Agreement (collectively, “Confidential Information”). The
Receiving Party may use such Confidential Information only to the extent
required to accomplish the purposes of this Agreement. The Receiving Party shall
use at least the same standard of care as it uses to protect proprietary or
confidential information of its own to ensure that its, and its Affiliates’,
employees, agents, consultants and other representatives do not disclose or make
any unauthorized use of the Confidential Information. The Receiving Party shall
promptly notify the Disclosing Party upon discovery of any unauthorized use or
disclosure of the Disclosing Party’s Confidential Information.

9.2 Exceptions. Confidential Information shall not include any information which
the Receiving Party can prove by competent evidence: (a) is now, or hereafter
becomes, through no act or failure to act on the part of the Receiving Party,
generally known or available; (b) is known by the Receiving Party and/or any of
its Affiliates at the time of receiving such information, as evidenced by its
records; (c) is hereafter furnished to the Receiving Party and/or any of its
Affiliates by a Third Party, as a matter of right and without restriction on
disclosure; or (d) is independently discovered or developed by the Receiving
Party and/or any of its Affiliates, without the use of Confidential Information
of the Disclosing Party.

9.3 Authorized Disclosure. Each party may disclose Confidential Information of
the other party as expressly permitted by this Agreement, or if and to the
extent such disclosure is reasonably necessary in the following instances:

(a) filing or prosecuting Patents as permitted by this Agreement;

(b) enforcing such party’s rights under this Agreement;

(c) prosecuting or defending litigation as permitted by this Agreement;

(d) complying with applicable court orders or governmental regulations;

(e) in the case of Trius, disclosure to Dong-A as necessary for compliance with
the Dong-A Agreement;

(f) disclosure to Affiliates, licensees and Sublicensees, potential licensees
and Sublicensees, contractors, employees and consultants who need to know such
information for the development, manufacture and commercialization of Products
in accordance with this Agreement, on the condition that any such Third Parties
agree to be bound by confidentiality and non-use obligations that are no less
stringent than the terms of this Agreement; and

 

38.



--------------------------------------------------------------------------------

(g) disclosure to Third Parties in connection with due diligence or similar
investigations by such Third Parties, and disclosure to potential Third Party
investors in confidential financing documents, provided, in each case, that any
such Third Party agrees to be bound by reasonable obligations of confidentiality
and non-use.

Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to
Section 9.3(c) or Section 9.3(d), it shall, except where impracticable, give
reasonable advance notice to the other party of such disclosure and use efforts
to secure confidential treatment of such information at least as diligent as
such party would use to protect its own confidential information, but in no
event less than reasonable efforts. In any event, the parties agree to take all
reasonable action to avoid disclosure of Confidential Information hereunder.

9.4 Confidentiality of this Agreement. Except as otherwise provided in this
Article 9, each party agrees not to disclose to any Third Party the terms of
this Agreement without the prior written consent of the other party hereto,
except that each party may disclose the terms of this Agreement that are
otherwise made public as contemplated by Section 9.5 or to the extent such
disclosure is permitted under Section 9.3.

9.5 Public Announcements.

(a) No later than the Business Day immediately following the Effective Date, the
parties shall each issue a press release announcing the execution of this
Agreement in the form attached hereto as Exhibit F. It is further acknowledged
that each party may desire or be required to issue subsequent press releases
relating to this Agreement or activities hereunder. The parties agree that any
such subsequent press releases shall be subject to the other party’s prior
consent and that the parties shall consult with each other reasonably and in
good faith with respect to the text and timing of subsequent press releases
prior to the issuance thereof, provided that a party may not unreasonably
withhold consent to such releases, and that either party may issue such press
releases as it determines, based on advice of counsel, are reasonably necessary
to comply with applicable law (including disclosure requirements of the U.S.
Securities and Exchange Commission (“SEC”)) or with the requirements of any
stock exchange on which securities issued by a party or its Affiliates are
traded. In the event of a required public announcement, to the extent
practicable under the circumstances, the party making such announcement shall
use Commercially Reasonable Efforts to provide the other party with a copy of
the proposed text of such announcement sufficiently in advance of the scheduled
release to afford such other party a reasonable opportunity to review and
comment upon the proposed text. Each party may make public statements regarding
this Agreement in response to questions by the press, analysts, investors or
those attending industry conferences or financial analyst calls, or issue press
releases, so long as any such public statement or press release is not
inconsistent with prior public disclosures or public statements approved by the
other party pursuant to this Section 9.5 or permitted by Section 9.3 and does
not reveal non-public information about the other party.

(b) The parties shall coordinate in advance with each other in connection with
the filing of this Agreement (including redaction of certain provisions of this
Agreement) with the SEC or other governmental agency or any stock exchange on
which securities issued by a

 

39.



--------------------------------------------------------------------------------

party or its Affiliate are traded, and each party shall use reasonable efforts
to seek confidential treatment for the terms proposed to be redacted; provided
that each party shall ultimately retain control over what information to
disclose to the SEC or any stock exchange or other governmental agency, as the
case may be, and provided further that the parties shall use their reasonable
efforts to file redacted versions with any governmental agencies which are
consistent with redacted versions previously filed with any other governmental
agencies. Other than such obligation, neither party (or its Affiliates) shall be
obligated to consult with or obtain approval from the other party with respect
to any filings to the SEC or any stock exchange or other governmental agency.

9.6 Publication. Each party to this Agreement recognizes that the publication of
papers regarding results of research and development of Compound and Product,
including oral presentations and abstracts, may be beneficial to both parties
provided such publications are subject to reasonable controls to protect
Confidential Information and to preserve patentability of inventions.
Accordingly, a party shall have the right to review and comment on any material
proposed for publication or public presentation by the other party, such as by
oral presentation, manuscript or abstract, which includes Data generated from
research and development of Compound and Product and/or includes Confidential
Information of the other party. Before any such material is submitted for
publication, the party proposing publication shall deliver a complete copy to
the other party at least 45 days prior to submitting the material to a publisher
or initiating any other disclosure. Such other party shall review any such
material and give its comments to the party proposing publication within 30 days
of the delivery of such material to such other party. With respect to oral
presentation materials and abstracts, such other party shall make reasonable
efforts to expedite review of such materials and abstracts, and shall return
such items as soon as practicable to the party proposing publication with
appropriate comments, if any, but in no event later than 30 days from the date
of delivery to the non-publishing party. The publishing party shall comply with
the other party’s request to delete references to the other party’s Confidential
Information in any such material and agrees to delay any submission for
publication or other public disclosure for a period of up to an additional 90
days for the purpose of preparing and filing appropriate patent applications.

9.7 Prior Non-Disclosure Agreements. As of the Effective Date, the terms of this
Article 9 shall supersede any prior non-disclosure, secrecy or confidentiality
agreement between the parties (or their Affiliates) dealing with the subject of
this Agreement. Any information disclosed under such prior agreements shall be
deemed disclosed under this Agreement.

 

10. TERM AND TERMINATION

10.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless earlier terminated pursuant to this Article 10,
continue until the final cessation of all development, manufacturing and
commercialization activities relating to Compound and Product by Bayer and its
Affiliates and Sublicensees at any time after expiration of the last-to-expire
of all royalty payment obligations of Bayer hereunder.

 

40.



--------------------------------------------------------------------------------

10.2 Termination.

(a) Material Breach. A party shall have the right to terminate this Agreement
before the end of the Term upon written notice to the other party if such other
party is in material breach of this Agreement and has not cured such breach
within 90 days (or 30 days with respect to any payment breach) after notice from
the terminating party requesting cure of the breach. Any such termination shall
become effective at the end of such 90-day (or 30-day with respect to any
payment breach) period unless the breaching party has cured such breach prior to
the end of such period. […***…]

(b) […***…]

(c) Bayer Termination At Will. Bayer shall have the right to terminate this
Agreement with immediate effect in its entirety upon written notice to Trius
given within 30 days after: (i) determination regarding the Trius 112 Trial
and/or the Trius 113 Trial that such trial has not been completed successfully
(primary FDA efficacy endpoint and safety outcome as described for the Trius 112
Trial in Section 5.2(a) above), or (ii) becoming aware of any material toxicity
and/or material drug safety event or issue concerning Compound and/or Product.
Bayer shall also have the right to terminate this Agreement […***…].

 

   41.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

Furthermore, Bayer shall have the right to terminate this Agreement in its
entirety, or on a country-by-country basis in the Bayer Territory, for any
reason or no reason: (i) prior to the second anniversary of the Effective Date,
upon at least six (6) months’ prior written notice to Trius, and (ii) after the
second anniversary of the Effective Date, upon at least ninety (90) days’ prior
written notice to Trius.

In the event of Bayer’s termination of this Agreement in its entirety or in any
country pursuant to this Section 10.2(c) prior to completion of all Global
Development Plan activities, Bayer shall be responsible for applicable fees and
costs that are incurred in accordance with the Global Development Plan during
the applicable notice period.

10.3 Effect of Expiration or Termination.

(a) Expiration. Upon expiration (but not earlier termination) of this Agreement,
the License shall survive on a fully paid, royalty free, irrevocable, perpetual
basis, and all other rights and obligations of the parties under this Agreement
shall terminate, except as provided elsewhere in this Section 10.3 or in
Section 10.4.

(b) Any Termination. Upon any termination of this Agreement, the License shall
automatically terminate and revert to Trius, and all other rights and
obligations of the parties under this Agreement shall terminate, except as
provided elsewhere in this Section 10.3 or in Section 10.4.

(c) Termination Other Than For Trius Breach. Solely in the event of termination
of this Agreement by Trius pursuant to Section 10.2(a) or Section 10.2(b), or
termination of this Agreement by Bayer pursuant to Section 10.2(c), the
following provisions shall apply:

(i) […***…]

(ii) […***…]

 

   42.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

[…***…]

(iii) Bayer shall, as directed by Trius, either wind-down any ongoing
development activities with respect to Compound and Product in the Bayer
Territory in an orderly fashion or promptly transition such development
activities to Trius or its designee, with due regard for patient safety and in
compliance with all applicable laws, rules and regulations and international
guidelines.

(iv) Trius shall have the right, but not the obligation, to purchase from Bayer
any or all usable clinical and/or commercial inventory of Compound and Product
in Bayer’s or its Affiliates’ possession as of the date of termination. Clinical
and commercial inventory shall be provided at a transfer price […***…].

(v) If Bayer was, prior to termination, manufacturing, or having manufactured on
its behalf, any clinical or commercial quantities of Compound or Product for use
or distribution in the Bayer Territory, then at Trius’ request, until the
earlier of (A) such time as Trius has secured another source of Compound or
Product that is able to meet Trius’ Compound and Product quality and quantity
requirements in the Bayer Territory, and (B) […***…] after such termination,
Bayer shall use Commercially Reasonable Efforts to supply, or cause to be
supplied, to Trius such quantities of Compound or Product as Trius may
reasonably require for the development and commercialization of Compound and
Products in the Field in the Bayer Territory; provided that Trius shall use
Commercially Reasonable Efforts to secure another source of supply of such
Compound and Product as soon as reasonably practicable. Clinical and commercial
material supplied pursuant to this Section 10.3(c)(v) shall be provided at a
transfer price […***…].

10.4 Accrued Obligations; Survival. Neither expiration nor any termination of
this Agreement shall relieve either party of any obligation or liability
accruing prior to such expiration or termination, nor shall expiration or any
termination of this Agreement preclude either party from pursuing all rights and
remedies it may have under this Agreement, at law or in equity, with respect to
breach of this Agreement; provided, however, that the use by either party of a
termination right provided for under the Agreement shall not give rise to the
payment of damages or any other form of compensation or relief to the other
party with respect thereto. In addition, the parties’ rights and obligations
under Sections 2.7, 6.5, 7.1, 7.6(f), 8.4, 9.1, 9.2, 9.3, 9.4, 9.7, 10.3, 10.4,
10.5, 13.2, 13.3, 13.4, 13.5, 13.6, 13.7, 13.8, 13.9, 13.10, 13.11 and
Articles 8, 11 and 12 of this Agreement shall survive expiration or any
termination of this Agreement. In addition, if this Agreement is terminated
before expiration of the Standstill Period, Section 13.1 shall survive such
termination until […***…].

 

   43.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

10.5 Rights Upon Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of Title 11 of the United States Code and other similar laws in
any jurisdiction outside the U.S. (collectively, the “Bankruptcy Laws”),
licenses of rights to be “intellectual property” as defined under the Bankruptcy
Laws. If a case is commenced during the Term by or against a party under
Bankruptcy Laws then, unless and until this Agreement is rejected as provided in
such Bankruptcy Laws, such party (in any capacity, including
debtor-in-possession) and its successors and assigns (including a trustee) shall
perform all of the obligations provided in this Agreement to be performed by
such party. If a case is commenced during the Term by or against a party under
the Bankruptcy Laws, this Agreement is rejected as provided in the Bankruptcy
Laws and the other party elects to retain its rights hereunder as provided in
the Bankruptcy Laws, then the party subject to such case under the Bankruptcy
Laws (in any capacity, including debtor-in-possession) and its successors and
assigns (including a Title 11 trustee), shall provide to the other party copies
of all Information necessary for such other party to prosecute, maintain and
enjoy its rights under the terms of this Agreement promptly upon such other
party’s written request therefor. All rights, powers and remedies of the
non-bankrupt party as provided herein are in addition to and not in substitution
for any and all other rights, powers and remedies now or hereafter existing at
law or in equity (including, without limitation, the Bankruptcy Laws) in the
event of the commencement of a case by or against a party under the Bankruptcy
Laws.

 

11. INDEMNIFICATION

11.1 Indemnification by Bayer. Bayer hereby agrees to save, defend, indemnify
and hold harmless Trius, its Affiliates and their respective officers,
directors, employees, consultants and agents (the “Trius Indemnitees”), from and
against any and all losses, damages, liabilities, expenses and costs, including
reasonable legal expense and attorneys’ fees (“Losses”), to which any Trius
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Losses arise directly or
indirectly out of: (a) the development, manufacture, use, handling, storage,
sale or other disposition of Compound or Product by or on behalf of Bayer or any
of its Affiliates or Sublicensees; (b) the gross negligence or willful
misconduct of any Bayer Indemnitee (defined below); or (c) the breach by Bayer
of any warranty, representation, covenant or agreement made by it in this
Agreement; except, in each case, to the extent such Losses result from the gross
negligence or willful misconduct of any Trius Indemnitee or the breach by Trius
of any warranty, representation, covenant or agreement made by it in this
Agreement.

11.2 Indemnification by Trius. Trius hereby agrees to save, defend, indemnify
and hold harmless Bayer, its Affiliates and their respective officers,
directors, employees, consultants and agents (the “Bayer Indemnitees”), from and
against any and all Losses to which any Bayer Indemnitee may become subject as a
result of any claim, demand, action or other proceeding by any Third Party to
the extent such Losses arise directly or indirectly out of: (a) the development,
manufacture, use, handling, storage, sale or other disposition of Compound or
Product by or on behalf of Trius or any of its Affiliates or licensees
(excluding Bayer, its Affiliates and Sublicensees); (b) the gross negligence or
willful misconduct of any Trius Indemnitee; or (c) the breach by Trius of any
warranty, representation, covenant or agreement made by it in this Agreement;
except, in each case, to the extent such Losses result from the gross negligence
or

 

44.



--------------------------------------------------------------------------------

willful misconduct of any Bayer Indemnitee or the breach by Bayer of any
warranty, representation, covenant or agreement made by it in this Agreement.

11.3 Procedure. In the event a party seeks indemnification under Section 11.1 or
11.2, it shall inform the other party (the “Indemnifying Party”) of a claim as
soon as reasonably practicable after such party (the “Indemnified Party”)
receives notice of the claim (it being understood and agreed, however, that the
failure by an Indemnified Party to give notice of a claim as provided in this
Section 11.3 shall not relieve the Indemnifying Party of its indemnification
obligation under this Agreement except and only to the extent that such
Indemnifying Party is actually damaged as a result of such failure to give
notice), shall permit the Indemnifying Party to assume direction and control of
the defense of the claim (including the right to settle the claim solely for
monetary consideration), and shall cooperate as requested (at the expense of the
Indemnifying Party) in the defense of the claim. The Indemnified Party shall not
agree to any settlement of such action, suit, proceeding or claim without the
prior written consent of the Indemnifying Party. The Indemnifying Party shall
not agree to any settlement of such action, suit, proceeding or claim or consent
to any judgment in respect thereof that does not include a complete and
unconditional release of the Indemnified Party from all liability with respect
thereto, that imposes any liability or obligation on the Indemnified Party or
that acknowledges fault by the Indemnified Party; in each case, without the
prior written consent of the Indemnified Party.

11.4 Insurance. Each party, at its own expense, shall maintain product liability
and other appropriate insurance (or self-insure) in an amount consistent with
industry standards during the Term, as reasonably possible. Each party shall
provide a certificate of insurance (or evidence of self-insurance) evidencing
such coverage to the other party upon request (if any).

 

12. DISPUTE RESOLUTION

12.1 Dispute Resolution. Except as expressly set forth in Article 3 or in any
provision of Article 4 that gives a party decision-making authority with respect
to Global Development Plan or Bayer Development Plan matters, any dispute
arising under or relating to the parties’ rights and obligations under this
Agreement shall be referred to the Chief Executive Officer of Trius and the
Chief Executive Officer of Bayer for resolution. In the event such individuals
are unable to resolve such dispute within 30 days of such dispute being referred
to them, then, upon the written request of either party to the other party, the
dispute shall be subject to arbitration in accordance with Section 12.2, except
as set forth in Section 12.3 below.

12.2 Arbitration.

(a) Claims. Subject to Section 12.3 below, any claim, dispute, or controversy of
whatever nature arising out of or relating to this Agreement that is not
resolved under Section 12.1 within the required 30-day period, including,
without limitation, any action or claim based on tort, contract, or statute, or
concerning the interpretation, effect, termination, validity, performance and/or
breach of this Agreement (“Claim”), shall be resolved by final and binding
arbitration administered by JAMS (the “Administrator”) in accordance with its
then-effective Comprehensive Arbitration Rules and Procedures (the “Rules”),
except to the extent any such Rule conflicts with the express provisions of this
Section 12.2. The arbitration shall be

 

45.



--------------------------------------------------------------------------------

conducted by three (3) neutral arbitrators. Each party shall appoint one
arbitrator, and the two so-appointed arbitrators shall jointly nominate the
third arbitrator who shall become the chairman. If such nomination of the
chairman did not take place within 30 days from the nomination of the last
co-arbitrator, the chairman shall be selected in accordance with the Rules. The
arbitration and all associated discovery proceedings and communications shall be
conducted in English, and the arbitration shall be held in New York, New York,
USA.

(b) Discovery. Within 45 days after selection of the Arbitrators, the
Arbitrators shall conduct the Preliminary Conference. In addressing any of the
subjects within the scope of the Preliminary Conference, the Arbitrators shall
take into account both the needs of the parties for an understanding of any
legitimate issue raised in the Arbitration and the desirability of making
discovery efficient and cost-effective. In that regard, the parties agree to the
application of the E-Discovery procedures set forth in Rule 16.2(c) of JAMS’
Expedited Procedures. In addition, each party shall have the right to take up to
40 hours of deposition testimony, including expert deposition testimony. The
parties agree that the Arbitrators shall set a discovery cutoff not to exceed 90
(rather than 75) calendar days after the Preliminary Conference for percipient
discovery and not to exceed 120 (rather than 105) calendar days after the
Preliminary Conference for expert discovery. These dates may be extended by the
Arbitrators for good cause shown.

(c) Arbitrators’ Award.

(i) The arbitrators’ award shall include a written statement describing the
essential findings and conclusions on which the award is based, including the
calculation of any damages awarded. The arbitrators shall, in rendering their
decision, apply the substantive laws of the State of New York, without giving
effect to its conflicts of laws principles, and without giving effect to any
rules or laws relating to arbitration. The arbitrators’ authority to award
special, incidental, consequential, indirect or punitive damages or any lost
profits shall be subject to the limitation set forth in Section 8.4. The award
rendered by the arbitrators shall be final, binding and non-appealable, and
judgment may be entered upon it in any court of competent jurisdiction.

(ii) […***…]

(d) Costs. Each party shall bear its own attorney’s fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of

 

   46.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

the arbitrators; provided, however, that the arbitrators shall be authorized to
determine whether a party is the prevailing party, and if so, to award to that
prevailing party reimbursement for any or all of its reasonable attorneys’ fees,
costs and disbursements (including, for example, expert witness fees and
expenses, photocopy charges, travel expenses, etc.), and/or the fees and costs
of the Administrator and the arbitrators.

12.3 Court Actions. Nothing contained in this Agreement shall deny either party
the right to seek injunctive relief from a court of competent jurisdiction in
the context of a bona fide emergency or prospective irreparable harm, and such
an action may be filed and maintained notwithstanding any ongoing discussions
between the parties or any ongoing arbitration proceeding. In addition, either
party may bring an action in any court of competent jurisdiction to resolve
disputes solely pertaining to the validity, construction, scope, enforceability,
infringement or other violations of Patents or other intellectual property
rights, and no such claim shall be subject to arbitration pursuant to
Section 12.2.

 

13. MISCELLANEOUS

13.1 Standstill. Bayer hereby agrees that, until […***…] (the “Standstill
Period”), it will not directly or indirectly (including through any Affiliate)
acquire beneficial ownership of any equity securities of Trius or securities
convertible into or exchangeable for such equity securities, or rights or
options to purchase such securities, or acquire the right to control directly or
indirectly voting with respect to any other voting securities of Trius, without
the prior written consent of Trius, if the effect of such acquisition would be
to entitle Bayer to cast directly or indirectly […***…] or more of the voting
power in any election of directors of Trius. […***…]. Bayer will not be deemed
to have breached this Section 13.1 by reason of (a) Bayer’s acquisition of or
merger with a Third Party that already owns such securities, rights or options
or (b) an acquisition of or merger with Bayer by a Third Party that already owns
such securities, rights or options. In such event, however, this Section 13.1
shall still apply to activities by Bayer and its Affiliates after such event.

[…***…]

[…***…]

 

   47.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

[…***…]

13.2 Governing Law. This Agreement and any disputes, claims, or actions related
thereto shall be governed by and construed in accordance with the laws of the
State of New York, USA, without regard to the conflicts of law provisions
thereof.

13.3 Entire Agreement; Amendment. This Agreement, including the Exhibits hereto,
together with that certain letter agreement between the parties dated as of the
Effective Date (the “Letter Agreement”), is both a final expression of the
parties’ agreement and a complete and exclusive statement with respect to all of
its terms. This Agreement supersedes all prior and contemporaneous agreements
and communications, whether oral, written or otherwise, concerning any and all
matters contained herein, except for the Letter Agreement. This Agreement may
only be modified or supplemented in a writing expressly stated for such purpose
and signed by the parties to this Agreement.

13.4 Relationship Between the Parties. The parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the parties. Neither party is a legal representative of the other party,
and neither party can assume or create any obligation, representation, warranty
or guarantee, express or implied, on behalf of the other party for any purpose
whatsoever.

13.5 Non-Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

13.6 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either party without the prior written consent of the other party (which
consent shall not be unreasonably withheld); provided, however, that either
party may assign this Agreement and its rights and obligations hereunder without
the other party’s consent:

(a) in connection with the transfer or sale of all or substantially all of the
business of such party to which this Agreement relates to a Third Party, whether
by merger, sale of stock, sale of assets or otherwise, provided that in the
event of a transaction (whether this Agreement is actually assigned or is
assumed by the acquiring party by operation of law (e.g., in the context of a
reverse triangular merger)):

(i) intellectual property rights of the acquiring party to such transaction (if
other than one of the parties to this Agreement) shall not be included in the
technology licensed hereunder or otherwise subject to this Agreement;

 

   48.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

(ii) […***…]; and

(iii) […***…]; or

(b) to an Affiliate, provided that the assigning party shall remain liable and
responsible to the non-assigning party hereto for the performance and observance
of all such duties and obligations by such Affiliate.

The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties, and the name of a party appearing herein shall be deemed to include the
name of such party’s successors and permitted assigns to the extent necessary to
carry out the intent of this section. Any assignment not in accordance with this
Agreement shall be void.

13.7 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.

13.8 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not affect or impair, in whole or in part, the validity,
enforceability or legality of any remaining portions of this Agreement. All
remaining portions shall remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part.

13.9 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by any method of mail (postage prepaid) requiring
return receipt, or by overnight courier or facsimile confirmed thereafter by any
of the foregoing, to the party to be notified at its address(es) given below, or
at any address such party has previously designated by prior written notice to
the other. Notice shall be deemed sufficiently given for all purposes upon the
earliest of: (a) the date of actual receipt; (b) if mailed, the date of delivery
set forth in the

 

   49.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

return receipt; or (c) if delivered by express courier, the date of recipient’s
signature acknowledging receipt from such courier.

 

If to Trius:    Trius Therapeutics, Inc.    6310 Nancy Ridge Drive, Suite 105   
San Diego, CA 92121    USA    Attention: Chief Executive Officer    Facsimile:
+1 (858) 677-9975 With a copy to:    Trius Therapeutics, Inc.    6310 Nancy
Ridge Drive, Suite 105    San Diego, CA 92121    USA    Attention: Chief
Financial Officer    Facsimile: +1 (858) 677-9975 If to Bayer:    Bayer Pharma
AG    Muellerstrasse 178    D-13353 Berlin    Germany    Attention: Head
Business Unit General Medicine    Facsimile: +49 30 468 95415 With a copy to:   
Bayer Pharma AG    Muellerstrasse 178    D-13353 Berlin    Germany    Attention:
Head of Law & Patents    Facsimile: +49 30 468 14086

13.10 Force Majeure. Each party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement by reason of any
event beyond such party’s reasonable control including but not limited to Acts
of God, fire, flood, explosion, earthquake, or other natural forces, war, civil
unrest, acts of terrorism, accident, destruction or other casualty, any lack or
failure of transportation facilities, any lack or failure of supply of raw
materials, any strike or labor disturbance, or any other event similar to those
enumerated above. Such excuse from liability shall be effective only to the
extent and duration of the event(s) causing the failure or delay in performance
and provided that the party has not caused such event(s) to occur. Notice of a
party’s failure or delay in performance due to force majeure must be given to
the other party within 10 days after its occurrence. All delivery dates under
this Agreement that have been affected by force majeure shall be tolled for the
duration of such force majeure. In no event shall any party be required to
prevent or settle any labor disturbance or dispute.

13.11 Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience

 

50.



--------------------------------------------------------------------------------

and ease of reference only and shall not constitute any part of this Agreement,
or have any effect on its interpretation or construction. All references in this
Agreement to the singular shall include the plural where applicable. Unless
otherwise specified, references in this Agreement to any Article shall include
all Sections, subsections and paragraphs in such Article, references to any
Section shall include all subsections and paragraphs in such Section, and
references in this Agreement to any subsection shall include all paragraphs in
such subsection. All references to days in this Agreement shall mean calendar
days, unless otherwise specified. Ambiguities and uncertainties in this
Agreement, if any, shall not be interpreted against either party, irrespective
of which party may be deemed to have caused the ambiguity or uncertainty to
exist. This Agreement has been prepared in the English language and the English
language shall control its interpretation. In addition, all notices required or
permitted to be given hereunder, and all written, electronic, oral or other
communications between the parties regarding this Agreement shall be in the
English language.

13.12 Counterparts. This Agreement may be executed in counterparts, including by
transmission of facsimile or PDF copies of signature pages to the parties or
their representative legal counsel, each of which shall be deemed an original
document, and all of which, together with this writing, shall be deemed one
instrument.

[Remainder of this page intentionally left blank.]

 

51.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this COLLABORATION AND
LICENSE AGREEMENT as of the Effective Date.

 

TRIUS THERAPEUTICS, INC.   BAYER PHARMA AG By: /s/ Jeffrey Stein   By: /s/
Manfred Vehreschild Name: Jeffrey Stein   Name: Manfred Vehreschild Title: CEO  

Title: CFO, Member of the Board of

Management

  By: /s/ Flemming Ornskov   Name: Flemming Ornskov   Title: CMO, GM, Strategic
Marketing



--------------------------------------------------------------------------------

EXHIBIT A

BAYER FTE RATES

[…***…]

 

      *** Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT B

BAYER TERRITORY

 

Asia-Pacific

  

Latin America

  

Other Countries

Afghanistan

Australia

Bangladesh

Brunei Daresalaam

Cambodia

China (includes Hong Kong)

Fiji Islands

India

Indonesia

Japan

Malaysia

Maldive Islands

Myanmar (Burma)

Nepal

New Zealand

Pakistan

People’s Dem. Republic of Laos

Philippines

Singapore

Sri Lanka

Taiwan

Thailand

Vietnam

  

Argentina

Aruba

Bahamas

Barbados

Belize

Bermuda

Bolivia

Brazil

Chile

Colombia

Costa Rica

Cuba

Curacao

Dominicana

Ecuador

El Salvador

Grand Cayman Islands

Guatemala

Guyana

Honduras

Jamaica

Mexico

Nicaragua

Panama

Paraguay

Peru

Trinidad & Tobago

Uruguay

Venezuela

  

Algeria

Angola

Azerbaijan

Bahrain

Belarus

Cameroon

Cape Verde

Congo

Egypt

Ethiopia

Georgia

Ghana

Iran

Iraq

Ivory Coast/Cote d’Ivoire

Jordan

Kazakhstan

Kenya

Kingdom of Saudi Arabia

Kuwait

Lebanon

Libya

Mauritius

Morocco

Mozambique

Nigeria

Oman

Qatar

Russia

Senegal

Syria

Tanzania

Tunisia

United Arab Emirates

Uganda

Ukraine

Uzbekistan

Yemen



--------------------------------------------------------------------------------

EXHIBIT C

TRIUS PATENTS

[…***…]

 

   C-1.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT D

[…***…]

 

      *** Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT E

CORNERSTONES OF MANUFACTURING AND SUPPLY AGREEMENT

The manufacturing and supply agreement between Trius and Bayer (“MSA”) or the
commercial quality assurance agreement (“QAA”), as applicable, to be entered
into within six months after the Effective Date pursuant to Section 4.9, shall
include the following terms:

[…***…]

 

   E-1.    *** Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT F

TRIUS PRESS RELEASE AND BAYER PRESS RELEASE



--------------------------------------------------------------------------------

[TRIUS LOGO]

TRIUS THERAPEUTICS AND BAYER FORM STRATEGIC COLLABORATION

TO DEVELOP AND COMMERCIALIZE TOREZOLID PHOSPHATE IN ASIA-

PACIFIC AND EMERGING MARKETS

Trius to host a conference call today at 7:00 a.m. Pacific Time (10:00 a.m.
Eastern Time) to discuss this announcement

SAN DIEGO, July 27, 2011 (GLOBE NEWSWIRE) — Trius Therapeutics, Inc.
(Nasdaq:TSRX) and Bayer Pharma AG today announced that they have signed an
exclusive agreement to develop and commercialize Trius’ lead Phase 3 antibiotic,
torezolid phosphate (torezolid), in China, Japan and all other countries in
Asia, Africa, Latin America and the Middle East, excluding North and South
Korea. Under the collaboration agreement Trius retains full development and
commercialization rights outside the licensed territory including the United
States, Canada and the European Union.

In exchange for development and commercialization rights in its licensed
territory, Bayer will pay Trius $25 million upfront and will support
approximately 25% of the future development costs of torezolid required for
global approval in acute bacterial skin and skin structure infections (ABSSSI)
and pneumonia. In addition, Trius is eligible to receive up to $69 million upon
the achievement of certain development, regulatory and commercial milestones and
will receive double-digit royalties on net sales of torezolid in the licensed
territory.

“Bacterial infectious diseases represent one of the largest therapeutic areas in
China and continue to grow rapidly there and in other emerging markets. This
collaboration is a key element in our strategy of bringing innovative medicines
to patients, especially in emerging markets,” said Dr. Jorg Reinhardt, Chairman
of the Board of Management of Bayer HealthCare.

“Bayer’s commitment to the infectious disease area and their depth and breadth
of experience in these markets makes them an ideal partner for Trius,” said
Jeffrey Stein, Ph.D., President and CEO of Trius. “At the same time, consistent
with our strategy, we have retained rights to the U.S. and E.U. markets where
life-threatening infections from MRSA and other gram positive pathogens continue
to be a significant concern.”

Conference Call

Trius will host a conference call today at 7:00 a.m. Pacific Time (10:00 a.m.
Eastern Time) to discuss this announcement. The conference call may be accessed
by dialing (877) 845-0779 for domestic callers and (760) 298-5087 for
international callers. Please specify to the operator that you would like to
join the “Trius Collaboration Call.” The conference call will be webcast live
under the Investors section of Trius’ website at http://investor.triusrx.com/,
where it will be archived for 30 days following the call. Please connect to
Trius’ website several minutes prior to the start of the broadcast to ensure
adequate time for any software download that may be necessary.



--------------------------------------------------------------------------------

About Trius Therapeutics

Trius Therapeutics is a biopharmaceutical company focused on the discovery,
development and commercialization of innovative antibiotics for life-threatening
infections. The company’s lead investigational drug, torezolid phosphate, is an
IV and orally administered second generation oxazolidinone in Phase 3 clinical
development for the treatment of ABSSSI, the first such trial to be initiated
under a Special Protocol Assessment (SPA). Trius holds an exclusive license to
torezolid phosphate for territories outside of North and South Korea from Dong-A
Pharmaceuticals. In addition to the company’s torezolid phosphate clinical
program, it is currently conducting three preclinical programs using its
proprietary discovery platform to develop antibiotics to treat infections caused
by gram-negative bacteria. For more information, visit www.triusrx.com.

About Bayer HealthCare

The Bayer Group is a global enterprise with core competencies in the fields of
health care, nutrition and high-tech materials. Bayer HealthCare, a subgroup of
Bayer AG with annual sales of EUR 16.913 billion (2010), is one of the world’s
leading, innovative companies in the healthcare and medical products industry
and is based in Leverkusen, Germany. The company combines the global activities
of the Animal Health, Consumer Care, Medical Care and Pharmaceuticals divisions.
Bayer HealthCare’s aim is to discover and manufacture products that will improve
human and animal health worldwide. Bayer HealthCare has a global workforce of
55,700 employees (Dec 31, 2010) and is represented in more than 100 countries.
Find more information at www.bayerhealthcare.com.

Forward-Looking Statements

Statements contained in this press release regarding matters that are not
historical facts are “forward-looking statements” within the meaning of the
Private Securities Litigation Reform Act of 1995. Because such statements are
subject to risks and uncertainties, actual results may differ materially from
those expressed or implied by such forward-looking statements. Such statements
include, but are not limited to, statements regarding potential future payments
to Trius under the agreement with Bayer, the development of torezolid phosphate
for additional indications, expected growth of antibiotics in certain markets
and anticipated benefits of Trius’ strategic collaboration with Bayer. Risks
that contribute to the uncertain nature of the forward-looking statements
include: Trius’ ability to obtain additional financing; the success and timing
of Trius’ preclinical studies and clinical trials; regulatory developments in
the United States and foreign countries; the performance of third-party
manufacturers; changes in Trius’ plans to develop and commercialize its product
candidates; Trius’ ability to obtain and maintain intellectual property
protection for its product candidates; and the loss of key scientific or
management personnel. These and other risks and uncertainties are described more
fully in Trius’ most recently filed SEC documents, including its Annual Report
on Form 10-K and Quarterly Reports on Form 10-Q, including those factors
discussed under the caption “Risk Factors” in such filings. All forward-looking
statements contained in this press release speak only as of the date on which
they were made. Trius undertakes no obligation to update such statements to
reflect events that occur or circumstances that exist after the date on which
they were made.

# # # #



--------------------------------------------------------------------------------

Public Relations Contact:   Investor Relations Contact: Jason Spark at Canale
Communications, Inc.   Stefan Loren at Westwicke Partners, LLC
jason@canalecomm.com   sloren@westwicke.com 619-849-6005   443-213-0507
Transaction Advisor:   Burrill Merchant Banking  



--------------------------------------------------------------------------------

[BAYER LOGO]

News Release

Not intended for U.S. and UK media

Bayer and Trius Therapeutics to develop and commercialize new antibiotic for
specific skin infections and pneumonia

Berlin, Germany, July 27, 2011 – Bayer HealthCare and Trius Therapeutics, Inc.,
San Diego, California, today announced that they have signed an exclusive
agreement to develop and commercialize Trius’ lead antibiotic, torezolid
phosphate (torezolid), in China, Japan and all other countries in Asia, Africa,
Latin America and the Middle East, excluding North and South Korea. The
companies agreed to collaborate on the development of the compound, which is
already in Phase III clinical development in the US and the EU, in acute
bacterial skin and skin structure infections (ABSSSI) and pneumonia caused by
Gram-positive bacteria both globally and in the Bayer territory. Trius retains
full development and commercialization rights for the United States, Canada and
the European Union.

Bayer will pay Trius 25 million US Dollar upfront and will partly bear future
development costs required for global approval in ABSSSI and pneumonia. In
addition, Trius is eligible to receive up to 69 million US Dollar upon the
achievement of certain development, regulatory and commercial milestones and
will receive double-digit royalties on net sales of torezolid in the licensed
territory.

“Bacterial infectious diseases represent one of the largest therapeutic areas in
China and continue to grow rapidly there and in other emerging markets. This
collaboration is a key element in our strategy of bringing innovative medicines
to patients, especially in emerging markets”, said Dr. Jörg Reinhardt, Chairman
of the Board of Management of Bayer HealthCare.

“Bayer’s commitment to the infectious disease area and their depth and breadth
of experience in these markets makes them an ideal partner for Trius”, said
Jeffrey Stein, Ph.D., President and CEO of Trius.

About Torezolid Phosphate (Torezolid)

Torezolid phosphate is an IV and orally administered second generation
oxazolidinone in Phase III clinical development in the US and the EU for the
treatment of acute bacterial skin and skin structure infections, the first such
trial to be initiated under a Special Protocol Assessment (SPA).

Acute bacterial skin and skin structure infections (ABSSSI), a new FDA
classification for complicated skin and skin structure infections (cSSSI), are a
significant and growing problem throughout the world. ABSSSI are infections that
involve deeper tissue or require surgical intervention (e.g. cellulitis, major
cutaneous abscesses, and infected wounds) or are associated with a significant
underlying disease (e.g. diabetes or systemic immunosuppression) that
complicates response to therapy. A variety of pathogens may be identified in
ABSSSI but the two most common Gram-positive pathogens are Staphylococcus aureus
and Streptococcus pyogenes. The significant increase in the incidence of
methicillin-resistant Staphylococcus aureus (MRSA) in community as well as
hospital acquired infections has resulted in a need for therapy of ABSSSI that
is effective against MRSA.



--------------------------------------------------------------------------------

About Trius Therapeutics

Trius Therapeutics is a biopharmaceutical company focused on the discovery,
development and commercialization of innovative antibiotics for life-threatening
infections. Trius holds an exclusive license to torezolid phosphate for
territories outside of North and South Korea from Dong-A Pharmaceuticals. In
addition to the company’s torezolid phosphate clinical program, it is currently
conducting three preclinical programs using its proprietary discovery platform
to develop antibiotics to treat infections caused by Gram-negative bacteria. For
more information, visit www.triusrx.com.

About Bayer HealthCare

The Bayer Group is a global enterprise with core competencies in the fields of
health care, nutrition and high-tech materials. Bayer HealthCare, a subgroup of
Bayer AG with annual sales of EUR 16.913 billion (2010), is one of the world’s
leading, innovative companies in the healthcare and medical products industry
and is based in Leverkusen, Germany. The company combines the global activities
of the Animal Health, Consumer Care, Medical Care and Pharmaceuticals divisions.
Bayer HealthCare’s aim is to discover and manufacture products that will improve
human and animal health worldwide. Bayer HealthCare has a global workforce of
55,700 employees (Dec 31, 2010) and is represented in more than 100 countries.
Find more information at www.bayerhealthcare.com.

Contact:

Astrid Kranz, Tel. +49 30 468-12057

E-Mail: astrid.kranz@bayer.com

Stephanie Prate, Tel. +49 30 468-196053

E-Mail: stephanie.prate@bayer.com

Find more information at www.bayerpharma.com.

sp      (2011-0392E)

Forward-Looking Statements

This release may contain forward-looking statements based on current assumptions
and forecasts made by Bayer Group or subgroup management. Various known and
unknown risks, uncertainties and other factors could lead to material
differences between the actual future results, financial situation, development
or performance of the company and the estimates given here. These factors
include those discussed in Bayer’s public reports which are available on the
Bayer website at www.bayer.com. The company assumes no liability whatsoever to
update these forward-looking statements or to conform them to future events or
developments.



--------------------------------------------------------------------------------

EXHIBIT G

DEFINITION OF COST OF GOODS SOLD

[…***…]

 

      *** Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF INVOICE

 

Bayer Pharma AG         LOGO [g243173g13s28.jpg] Financial Operations, Dieter
Raida       c/o Euroservices Bayer GmbH       Building E 60, D-51368    SAMPLE -
NOT TO BE PAID Leverkusen, Germany      

 

Re:    Collaboration and License Agreement dated July __, 2011 between Trius
Therapeutics, Inc. and Bayer Pharma AG (the “Agreement”)    Invoice for Enabling
Study Costs and Trius Global Development Costs

 

Invoice number:

   2011-2 (sample)

Invoice date:

   October 15, 2011

Invoicing party:

   Trius Therapeutics, Inc.    6310 Nancy Ridge Drive, Suite 105    San Diego,
CA 92121    USA

Period to which invoice applies: Quarter ended September 30, 2011

Reverse charge pursuant to Section 13b UStG applies.

Pursuant to Section 4.2 of the Agreement, for the period from the Effective Date
(as defined in the Agreement) through September 30, 2011, an amount equal to the
sum of: (i) 25% of the Enabling Study Costs incurred by Trius; and (ii) 25% of
the Global Development Costs incurred by Trius, which sum is due to Trius by the
later of November 30, 2011, and 45 days from Bayer’s receipt of this invoice.

Enabling Study and Global Development Costs to be paid by Bayer Pharma AG for
the Quarter Ended September 30, 2011 are as follows (in US $):

 

     Enabling
Study
Costs      Global
Development
Costs      Total  

Direct Labor

   $                    $                    $                

Direct Travel

   $         $         $     

Direct Material

   $         $         $     

Consultants

   $         $         $     

Outside Services

   $         $         $     

Other Direct Costs

   $         $         $        

 

 

    

 

 

    

 

 

 

Total

   $         $         $        

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Total Amount Due: US $            

Please wire funds on or before the due date as follows:

[…***…]

 

TRIUS THERAPEUTICS, INC.

[Name]

[Title]

 

      *** Confidential Treatment Requested